 

Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

 

This First Amendment to the Third Amended and Restated Loan Agreement (this
"Amendment"), dated as of November 19, 2018, is entered into by and among
WHITEHORSE FINANCE CREDIT I, LLC (the "Company"), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as lender (the "Lender") and administrative agent (the
"Administrative Agent"), CITIBANK, N.A., as collateral agent (the "Collateral
Agent") and securities intermediary (the "Securities Intermediary"), WHITEHORSE
FINANCE, INC. (the "Portfolio Manager") and Virtus Group LP, as collateral
administrator (the "Collateral Administrator"). Reference is hereby made to the
Third Amended and Restated Loan Agreement (as amended or modified from time to
time, the "Loan Agreement"), dated as of May 15, 2018, among the Company, the
Lender, the Administrative Agent, the Collateral Agent, the Securities
Intermediary, the Portfolio Manager and the Collateral Administrator.
Capitalized terms used herein without definition shall have the meanings
assigned thereto in the Loan Agreement.

 

WHEREAS, the parties hereto are parties to the Loan Agreement;

 

WHEREAS, the parties hereto desire to amend the terms of the Loan Agreement in
accordance with Section 10.05 thereof as provided for herein; and

 

ACCORDINGLY, the Loan Agreement is hereby amended as follows:

 

SECTION 1.          AMENDMENTS TO THE LOAN AGREEMENT

 

Effective as of the date hereof, the Loan Agreement is hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold and double-underlined text
(indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement (which
Loan Agreement has been conformed to reflect amendments and modifications made
pursuant to the Amendment) attached as Annex A hereto.

 

SECTION 2.          MISCELLANEOUS.

 

(A)         The parties hereto hereby agree that, except as specifically amended
herein, the Loan Agreement is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects. Except as specifically
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party hereto
under the Loan Agreement, or constitute a waiver of any provision of any other
agreement.

 

(B)         The Collateral Administrator, the Collateral Agent and the
Securities Intermediary are hereby directed to execute and deliver this
Amendment.

 

(C)         The Portfolio Manager hereby certifies that (i) all of the Company’s
representations and warranties set forth in Section 6.01 of the Loan Agreement
are true and correct (subject to any materiality qualifiers set forth therein)
as of the date hereof and (ii) as of the date hereof, no Default, Event of
Default or Market Value Cure Failure has occurred and is continuing.

 

(D)        This Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

 

(E)         This Amendment may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

(F)         This Amendment shall be effective as of the date of this Amendment
first written above.

 

 1  

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

  WHITEHORSE FINANCE CREDIT I, LLC         By: /s/ Edward J. Giordano      Name:
Edward J. Giordano     Title:  Authorized Signatory         JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent         By /s/ James Greenfield  
  Name: James Greenfield     Title: Executive Director         CITIBANK, N.A.,
as Collateral Agent         By /s/ Anthony Bausa     Name: Anthony Bausa    
Title: Senior Trust Officer         CITIBANK, N.A., as Securities Intermediary  
      By /s/ Anthony Bausa     Name: Anthony Bausa     Title: Senior Trust
Officer

 

 

 

 

  VIRTUS GROUP LP, as Collateral Administrator         By /s/ Paul Plank    
Name: Paul Plank     Title: Sr. Director         whitehorse finance, inc., as
Portfolio Manager         By /s/ Edward J. Giordano      Name: Edward J.
Giordano     Title: Authorized Signatory         The Financing Provider      
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Lender         By /s/ James
Greenfield     Name: James Greenfield     Title: Executive Director

 

 

 

 

Annex A

 

Conformed Loan Agreement

 

 

 

   

EXECUTION COPYExecution Version

 

Conformed through the First Amendment dated as of November 19, 2018

 

 

THIRD AMENDED AND RESTATED

 

LOAN AGREEMENT

 

dated as of

 

December 23, 2015

 

Amended and restated as of June 27, 2016

 

Amended as of October 14, 2016

 

Amended and restated as of June 29, 2017

 

Amended and restated as of May 15, 2018

 

among

 

WHITEHORSE FINANCE CREDIT I, LLC

 

The Financing Providers Party Hereto

 

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

and

 

WHITEHORSE FINANCE, INC.,

 

as Portfolio Manager

 

 



 

 

 

Table of Contents

 

    Page       ARTICLE I THE PORTFOLIO INVESTMENTS       SECTION 1.01. Purchases
of Portfolio Investments 19 SECTION 1.02. Procedures for Purchases and Related
Financings 19 SECTION 1.03. Conditions to Purchases or Substitutions 20 SECTION
1.04. Sales of Portfolio Investments 21 SECTION 1.05. Substitution 23 SECTION
1.06. Certain Assumptions Relating to Portfolio Investments 23       ARTICLE II
THE FINANCINGS       SECTION 2.01. Financing Commitments 24 SECTION 2.02.
[reserved] 24 SECTION 2.03. Financings; Use of Proceeds 24 SECTION 2.04. Other
Conditions to Financings 25       ARTICLE III ADDITIONAL TERMS APPLICABLE TO THE
FINANCINGS       SECTION 3.01. The Advances 28 SECTION 3.02. General 32 SECTION
3.03. Taxes 33       ARTICLE IV COLLECTIONS AND PAYMENTS       SECTION 4.01.
Interest Proceeds 36 SECTION 4.02. Principal Proceeds 36 SECTION 4.03. Principal
and Interest Payments; Prepayments; Commitment Fee 37 SECTION 4.04. MV Cure
Account 38 SECTION 4.05. Priority of Payments 39 SECTION 4.06. Payments
Generally 40 SECTION 4.07. Termination or Reduction of Financing Commitments 40
      ARTICLE V THE PORTFOLIO MANAGER       SECTION 5.01. Appointment and Duties
of the Portfolio Manager 41 SECTION 5.02. Portfolio Manager Representations As
to Eligibility Criteria; Etc. 41 SECTION 5.03. Limitation of Liability;
Indemnification 42       ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS  
    SECTION 6.01. Representations and Warranties 43 SECTION 6.02. Covenants of
the Company 46 SECTION 6.03. Amendments of Portfolio Investments, Etc. 52

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT       ARTICLE VIII ACCOUNTS; COLLATERAL SECURITY  
    SECTION 8.01. The Accounts; Agreement As to Control 55 SECTION 8.02.
Collateral Security; Pledge; Delivery 57       ARTICLE IX THE AGENTS      
SECTION 9.01. Appointment of Administrative Agent and Collateral Agent 60
SECTION 9.02. Additional Provisions Relating to the Collateral Agent, Securities
Intermediary and the Collateral Administrator 64       ARTICLE X MISCELLANEOUS  
    SECTION 10.01. Non-Petition; Limited Recourse; Limited Recourse 66 SECTION
10.02. Notices 66 SECTION 10.03. No Waiver 67 SECTION 10.04. Expenses;
Indemnity; Damage Waiver; Right of Setoff 67 SECTION 10.05. Amendments 68
SECTION 10.06. Successors; Assignments 68 SECTION 10.07. Governing Law;
Submission to Jurisdiction; Etc. 70 SECTION 10.08. Interest Rate Limitation 71
SECTION 10.09. PATRIOT Act 71 SECTION 10.10. Counterparts 71 SECTION 10.11.
Headings 71 SECTION 10.12. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 71

 

Schedules       Schedule 1 Transaction Schedule Schedule 2 Contents of Notice of
Acquisition Schedule 3 Eligibility Criteria Schedule 4 Concentration Limitations
Schedule 5 Portfolio Investments Schedule 6 Moody’s Industry Classifications    
Exhibit       Exhibit A Form of Request for Advance

 

- ii -

 

  

THIRD AMENDED AND RESTATED LOAN AGREEMENT dated as of December 23, 2015, amended
and restated as of June 27, 2016, amended October 14, 2016, amended and restated
as of June 29, 2017 and amended and restated as of May 15, 2018 (this
“Agreement”) among WHITEHORSE FINANCE CREDIT I, LLC, as borrower (the
“Company”); WHITEHORSE FINANCE, INC. (the “Portfolio Manager”); the Financing
Providers party hereto; the Collateral Agent party hereto (in such capacity, the
“Collateral Agent”); the Collateral Administrator party hereto (in such
capacity, the “Collateral Administrator”); the Securities Intermediary party
hereto (in such capacity, the “Securities Intermediary”); and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as administrative agent for the Financing Providers
hereunder (in such capacity, the “Administrative Agent”).

 

The Portfolio Manager and the Company wish for the Company to acquire and
finance certain loans and other debt securities (together with the Subsidiary
Investments (as defined below), the “Portfolio Investments”), all on and subject
to the terms and conditions set forth herein.

 

On or about the date hereof, the Company intends to acquire Participation
Interests with elevation in certain Portfolio Investments listed on Schedule 5
hereto (the “Initial Portfolio Investments”) pursuant to a Sale and
Participation Agreement (the “Natixis Sale Agreement”), dated on or about the
date hereof, between the Company and WhiteHorse Finance Warehouse, LLC (in such
capacity, the “Seller”).

 

The Seller has entered into a certain credit facility (the “Natixis Credit
Facility”) to finance its acquisition and holding of, inter alia, the Initial
Portfolio Investments. To facilitate the sale of the Initial Portfolio
Investments to the Company and the release of the Lien of the Natixis Collateral
Agent over the Initial Portfolio Investments, the proceeds of the initial
Advance will be paid pursuant to the Payment Direction Letter.

 

Furthermore, the Company intends to enter into a Sale and Contribution Agreement
(the “Parent Sale Agreement”), dated on or about the date hereof, between the
Company and WhiteHorse Finance, Inc. (the “Parent”), pursuant to which the
Company shall from time to time acquire additional Portfolio Investments from
the Parent.

 

The Portfolio Manager and the Company wish for the Permitted Subsidiary to
purchase or originate certain loans made to obligors in the State of California
(the “Subsidiary Investments”) and the Company wishes to provide proceeds of
Advances to the Permitted Subsidiary for that purpose.

 

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”. For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

 

Accordingly, the parties hereto agree as follows:

 

 

 

 

Certain Defined Terms

 

“Accordion Date” means any Business Day on which the Administrative Agent (in
its sole discretion) approves in writing (which may be by email) an Accordion
Option Request.

 

“Accordion Option” means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$155,000,000, the option of the Company to
request in writing (which may be by email) (an “Accordion Option Request”) from
the Administrative Agent and the Financing Providers an increase of the
Financing Commitments to U.S.$235,000,000.

 

“Accounts” has the meaning set forth in Section 8.01(a).

 

“Asset Pledge Agreement” means the asset pledge agreement, dated May 15, 2018,
between the Permitted Subsidiary and Citibank, N.A., in its capacity as
collateral agent, related to the Pledged Accounts and the other assets of the
Permitted Subsidiary.

 

“Additional Distribution Date” has the meaning set forth in Section 4.05.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Company) at law or in equity, or before or by
any governmental authority, domestic or foreignGovernmental Authority, whether
pending, active or, to the Company’s or the Portfolio Manager’s knowledge,
threatened against or affecting the Company or the Portfolio Manager or their
respective property that would reasonably be expected to result in a Material
Adverse Effect.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person
(whether by virtue of ownership, contractual rights or otherwise) but, which
shall not, with respect to the Company include the obligors under any Portfolio
Investment.

 

“Agent” has the meaning set forth in Section 9.01.

 

“Agent Business Day” means any day on which commercial banks settle payments in
each of New York City and the city in which the corporate trust office of the
Collateral Agent is located (which shall initially be New York City).

 

“Amendment” has the meaning set forth in Section 6.03.

 

"Amendment Date" means November 19, 2018.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company from time to time concerning or relating
to bribery or corruption.

 

“Applicable Law” means, for any Person, all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

 

 - 2 - 

 

 

“Base Rate” means, for any day, a rate per annum equal to the greatestgreater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively. In the event that the Base Rate is
below zero at any time during the term of this Agreement, it shall be deemed to
be zero until it exceeds zero again.

 

“Borrowing Base Test” means a test that will be satisfied on any date of
determination if the following is true:

 

[tv507665_ex10-1img1.jpg]

 

Where:

 

Adv = the aggregate principal amount of the Advances actually outstanding on
such date of determination;

 

PP = Principal Proceeds then on deposit in the Accounts (including cash and
Eligible Investments); and

 

AR = 5057%

 

“Business Day” means any day on which commercial banks are open in each of New
York City and the city in which the corporate trust office of the Collateral
Agent is located; provided that, with respect to any LIBO Rate related
provisions herein, “Business Day” shall be deemed to exclude any day on which
banks are required or authorized to be closed in London, England.

 

“Calculation Period” means the period from and including the date on which the
first Advance is made hereunder to but excluding the first Calculation Period
Start Date following the date of such Advance and each successive period from
and including a Calculation Period Start Date to but excluding the immediately
succeeding Calculation Period Start Date (or, in the case of the last
Calculation Period, if the last Calculation Period does not end on the 5th
calendar day of March, June, September or December, the period from and
including the related Calculation Period Start Date to but excluding the
Maturity Date).

 

“Calculation Period Start Date” means the 5th calendar day of March, June,
September and December of each year (or, if any such date is not a Business Day,
the immediately succeeding Business Day), commencing in March, 2016.

 

"Cash Equivalents" means, any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within one year after such date and having, at the time of the
acquisition thereof, a rating of at least "A-1" from S&P or at least "P-1" from
Moody's; (iii) commercial paper maturing no more than three months from the date
of creation thereof and having, at the time of the acquisition thereof, a rating
of at least "A-1" from S&P or at least "P-1" from Moody's; (iv) certificates of
deposit or bankers' acceptances maturing within three months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least "adequately capitalized" (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody's.

 

 - 3 - 

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued by any United States
regulatory authority (i) under or in connection with the implementation of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in connection
with the implementation of the recommendations of the Bank for International
Settlements or the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) shall be deemed to have
occurred after the date of this Agreement for purposes of this definition,
regardless of the date adopted, issued, promulgated or implemented.

 

“Change of Control” means an event or series of events by which (A) the Parent
or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Company or to
direct the management policies and decisions of the Company or (ii) cease,
directly or indirectly, to own and control legally and beneficially all of the
equity interests of the Company, (B) H.I.G. WhiteHorse Advisers, LLC or its
Affiliates shall cease to be the investment advisor of the Parent or (C) the
Company shall (i) cease to possess the right to elect or appoint managers that
at all times have a majority of the votes of the board of managers (or similar
governing body) of the Permitted Subsidiary or to direct the management policies
and decisions of the Permitted Subsidiary or (ii) cease to own and control
legally and beneficially all of the equity interests of the Permitted
Subsidiary.

 

“Charges” has the meaning set forth in Section 10.08.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in Section 8.02(a).

 

“Collateral Principal Amount” means (A) the aggregate principal balance of the
Portfolio, including the funded and unfunded balance of any Delayed Funding Term
Loan or Revolving Loan, plus (B) the amounts on deposit in the Accounts
(including cash and Eligible Investments) representing Principal Proceeds minus
(C) the aggregate principal balance of all Ineligible Investments.

 

“Collection Account” has the meaning set forth in Section 8.01(a).

 

"Commitment Increase Date" means any Business Day on which the Administrative
Agent (in its sole discretion) approves in writing (which may be by email), with
a copy to the Collateral Administrator and the Collateral Agent, a Commitment
Increase Option Request.

 

"Commitment Increase Option" means, on any date prior to the termination of the
Reinvestment Period on which the aggregate outstanding principal amount of the
Advances is at least equal to U.S.$155,000,000, the option of the Company to
request in writing (which may be by email) (an "Commitment Increase Option
Request"), with a copy to the Collateral Administrator and the Collateral Agent,
from the Administrative Agent and the Financing Providers an increase of the
Financing Commitments to U.S.$235,000,000.

 

 - 4 - 

 

  

“Concentration Limitation Excess” means, without duplication, the principal
amount of any Portfolio Investment that exceeds any Concentration Limitation;
provided that the Portfolio Manager shall select in its sole discretion which
Portfolio Investment(s) constitute part of the Concentration Limitation Excess;
provided, further, that, with respect to any Delayed Funding Term Loan or
Revolving Loan, the Portfolio Manager shall select any term Portfolio Investment
from the same obligor and/or any funded portion of the aggregate commitment
amount of such Delayed Funding Term Loan or Revolving Loan before selecting any
unfunded portion of such aggregate commitment amount; provided, further, that,
if the Portfolio Manager does not so select any Portfolio Investment(s), the
applicable portion of the Portfolio Investment(s) with the lowest Market Value
(as determined in the reasonable commercial judgment of the Administrative
Agent) shall make up the Concentration Limitation Excess.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Credit Risk Parties” has the meaning set forth in Article VII(b).

 

“Custodial Account” has the meaning set forth in Section 8.01(a).

 

“Deliver” has the meaning set forth in Section 8.02(b).

 

“Delayed Funding Term Loan” means any Loan that (a) requires the holder thereof
to make one or more future advances to the obligor under the underlying
instruments relating thereto, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates, and (c) does not permit the
re-borrowing of any amount previously repaid by the obligor thereunder; but any
such loan will be a Delayed Funding Term Loan only to the extent of undrawn
commitments except as expressly set forth herein and only until all commitments
by the holders thereof to make advances to the obligor thereon expire or are
terminated or reduced to zero.

 

“Designated Email Notification Address” means glombard@higcapital.com, provided
that, so long as no Event of Default shall have occurred and be continuing and
no Market Value Event shall have occurred, the Company may, upon at least five
Business Day’s written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate any other email address with
respect to the Company as the Designated Email Notification Address.

 

“Designated Independent Broker-Dealer” means J.P. Morgan Securities LLC;
provided that, so long as no Market Value Event shall have occurred and no Event
of Default shall have occurred and be continuing, the Company may, upon at least
five Business Day’s written notice to the Administrative Agent, the Collateral
Administrator and the Collateral Agent, designate another Independent
Broker-Dealer as the Designated Independent Broker-Dealer; provided further
that, with respect to the proposed sale of a Portfolio Investment, no other
Independent Broker-Dealer may be designated as the Designated Independent
Broker-Dealer without the consent of the Administrative Agent.

 

“Disruption Event” means either or both of (a) a material disruption to those
payment or communications systems or to those of financial markets which are, in
each case, required to operate in order for payments to be made in connection
with this Agreement (or otherwise in order for the transactions contemplated by
the Loan Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the parties hereto; or (b) the occurrence of any
other event which results in a disruption (of a technical of systems-related
nature) to the treasury or payments operations of a party preventing that or any
other party (i) from performing its payment obligations under the Loan Documents
or (ii) from communicating with other parties in accordance with the terms of
the Loan Documents.

 

 - 5 - 

 

  

“EBITDA” means, with respect to the last four full fiscal quarters with respect
to any Portfolio Investment, the meaning of “EBITDA”, “Adjusted EBITDA” or any
comparable definition in the underlying instruments for each such Portfolio
Investment, and in any case that “EBITDA”, “Adjusted EBITDA” or such comparable
definition is not defined in such underlying instruments, an amount, for the
obligor on such Portfolio Investment and any parent that is obligated pursuant
to the underlying instruments for such Portfolio Investment (determined on a
consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus (a) interest expense,
(b) income taxes, (c) depreciation and amortization for such four fiscal quarter
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), other
non-cash charges and organization costs, (e) extraordinary losses in accordance
with GAAP, (f) one-time, non-recurring or non-cash charges consistent with the
applicable compliance statements and financial reporting packages provided by
such obligor, and (g) any other item the Portfolio Manager and the
Administrative Agent mutually deem to be appropriate; provided that with respect
to any obligor for which four full fiscal quarters of economic data are not
available, EBITDA shall be determined for such obligor based on annualizing the
economic data from the reporting periods actually available.

 

“Effective Date” has the meaning set forth in Section 2.04.

 

“Eligibility Criteria” has the meaning set forth in Section 1.03(1).

 

“Eligible Investments” has the meaning set forth in Section 4.01.

 

“Equity Pledge Agreement” means the Equity Pledge Agreement, dated as of May 15,
2018, among the Company, as pledgor, and the Collateral Agent, as security
agent, pursuant to which the Company pledges all of its right, title and
interest in the equity interests in the Permitted Subsidiary to the Collateral
Agent, for the benefit of the Secured Parties.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company, the Permitted Subsidiary or the Parent,
as applicable, within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412, 430 or 431 of the Code).

 

“ERISA Event” means that (1) any of the Company, the Permitted Subsidiary or the
Parent has underlying assets which constitute “plan assets” within the meaning
of the Plan Asset Rules or (2) any of the Company, the Permitted Subsidiary or
the Parent sponsors, maintains, contributes to, is required to contribute to or
has any material liability with respect to any Plan.

 

“Event of Default” has the meaning set forth in Article VII.

 

 - 6 - 

 

 

“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Accounts representing Interest Proceeds over
(2) the projected amount required to be paid pursuant to Section 4.05(a), (b)
and (c) on the next Interest Payment Date, the next Additional Distribution Date
or the Maturity Date, as applicable, in each case, as determined by the Company
in good faith and in a commercially reasonable manner and verified by in the
case of clause (1) the Collateral Agent and otherwise by the Administrative
Agent.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Secured Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Financing
Commitment or Advance pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Financing Commitment or Advance or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 3.03, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Secured Party’s failure to comply with Section 3.03(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Expense Reserve Account” has the meaning set forth in Section 8.01(a).

 

“Expense Reserve Account Amount” means, on any date of determination, an amount
equal to U.S.$100,000 minus the available balance of the Expense Reserve Account
on such date; provided that, with respect to any Additional Distribution Date,
the aggregate Expense Reserve Account Amount with respect to such Additional
Distribution Date shall be an amount equal to U.S.$100,000 minus the available
balance of the Expense Reserve Account on such date minus the Expense Reserve
Account Amount(s) on any prior Additional Distribution Date(s) occurring during
the same Calculation Period.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements thereunder, similar or related non-U.S. Law that correspond to
Sections 1471 to 1474 of the Code, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code and any U.S. or
non-U.S. fiscal or regulatory law, legislation, rules, guidance, notes or
practices adopted pursuant to such intergovernmental agreement.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members ofrate calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the Federal Reserve System
arranged by Federal funds brokers, asBank of New York shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it as the effective federal funds
rate, provided that if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

 - 7 - 

 

  

“Financing Commitment” means, with respect to each Financing Provider and each
type of Financing available hereunder at any time, the commitment of such
Financing Provider to provide such type of Financing to the Company hereunder in
an amount up to but not exceeding the portion of the applicable financing limit
set forth on the Transaction Schedule that is held by such Financing Provider at
such time.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the effect from time to
time in the United States, as applied from time to time by the Company.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Indebtedness” as applied to any Person, means, without duplication, as
determined in accordance with GAAP, (i) all indebtedness of such Person for
borrowed money; (ii) all obligations of such Person evidenced by bonds,
debentures, notes, deferrable securities or other similar instruments; (iii) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business; (iv) that portion of obligations with respect to capital leases that
is properly classified as a liability on a balance sheet; (v) all non-contingent
obligations of such Person to reimburse or prepay any bank or other Person in
respect of amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss. Notwithstanding the foregoing,
“Indebtedness” shall not include a commitment arising in the ordinary course of
business to purchase a future Portfolio Investment in accordance with the terms
of this Agreement.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnified Person” has the meaning specified in Section 5.03(b).

 

“Indemnitee” has the meaning set forth in Section 10.04(b).

 

“Independent Broker-Dealer” means any of the following (as such list may be
revised from time to time by mutual agreement of the Company and the
Administrative Agent): Bank of America/Merrill Lynch, Barclays Bank, BNP
Paribas, Citibank, Credit Suisse, Deutsche Bank, Goldman Sachs, Morgan Stanley,
Nomura, Royal Bank of Scotland, UBS any Affiliate of any of the foregoing, but
in no event including the Company or any Affiliate of the Company.

 

 - 8 - 

 

 

“Ineligible Investment” means, from time to time, any Portfolio Investment that
fails, at such time, to satisfy the Eligibility Criteria; provided, that, with
respect to any Portfolio Investment for which the Administrative Agent has
waived one or more of the criteria set forth on Schedule 3, the Eligibility
Criteria in respect of such Portfolio Investment shall be deemed not to include
such waived criteria at any time after such waiver and such Portfolio Investment
shall not be considered an “Ineligible Investment” by reason of its failure to
meet such waived criteria; provided, further, that any Portfolio Investment
(other than an Initial Portfolio Investment) which has not been approved by the
Administrative Agent pursuant to Section 1.02 on or prior to its Trade Date or
Substitution Date, as applicable, will be deemed to be an Ineligible Investment
until such later date (if any) on which such Portfolio Investment is so
approved; provided, further, that any Participation Interest granted under the
Natixis Sale Agreement that has not been elevated to an absolute assignment on
or prior to the 30th calendar day following the Effective Date (or, if the
Portfolio Manager has provided the Administrative Agent with evidence
satisfactory to the Administrative Agent in its sole discretion that the Company
is diligently pursuing such elevation, the 60th calendar day following the
Effective Date) shall constitute an Ineligible Investment until the date on
which such elevation has occurred.

 

“Initial Portfolio Investments” has the meaning set forth in the recitals.

 

“Interest Payment Date” has the meaning set forth in Section 4.03(b).

 

“Interest Proceeds” means all payments of interest received in respect of the
Portfolio Investments and Eligible Investments acquired with the proceeds of
Portfolio Investments (in each case other than accrued interest purchased using
Principal Proceeds, but including proceeds received from the sale of interest
accrued after the date on which the Company or the Permitted Subsidiary acquired
the related Portfolio Investment), all other payments on the Eligible
Investments acquired with the proceeds of Portfolio Investments (for the
avoidance of doubt, such other payments shall not include principal payments
(including, without limitation, prepayments, repayments or sale proceeds) with
respect to Eligible Investments acquired with Principal Proceeds) and all
payments of fees, dividends and other similar amounts received in respect of the
Portfolio Investments or deposited into any of the Accounts (including closing
fees, commitment fees, facility fees, late payment fees, amendment fees, waiver
fees, prepayment fees and premiums, ticking fees, delayed compensation,
customary syndication or other up-front fees and customary administrative agency
or similar fees); provided, however, that for the avoidance of doubt, Interest
Proceeds shall not include amounts or Eligible Investments in the MV Cure
Account or Unfunded Exposure Account or any proceeds therefrom.

 

“IRS” means the United States Internal Revenue Service.

 

“Investment” means (a) the purchase of any debt or equity security of any other
Person, or (b) the making of any loan or advance to any other Person, or (c)
becoming obligated with respect to a contingent obligation in respect of
obligations of any other Person.

 

“Lender” has the meaning set forth in Section 2.01.

 

“Lender Participant” has the meaning set forth in Section 10.06(c).

 

“LIBO Rate” means, for each Calculation Period relating to an Advance, the rate
appearing on the Reuters Screen at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Calculation Period, as the
rate for U.S. dollar deposits with a maturity of three months. If such rate is
not available at such time for any reason, then the LIBO Rate for such
Calculation Period shall be equal to the rate that results from interpolating on
a linear basis between (a) the rate appearing on the Reuters Screen for the
longest period available that is shorter than three months and (b) the rate
appearing on the Reuters screen that is the shortest period available that is
longer than three months. The LIBO Rate shall be determined by the
Administrative Agent (and notified in writing to the Collateral Administrator
and the Portfolio Manager), and such determination shall be conclusive absent
manifest error. Notwithstanding anything in the foregoing to the contrary, if
the LIBO Rate as calculated for any purpose under this Agreement is below zero,
the LIBO Rate will be deemed to be zero for such purpose until such time as it
exceeds zero again.

 

 - 9 - 

 

  

“Lien” means any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind, including tax liens, mechanics’ liens and any liens
that attach by operation of law.

 

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement or other similar credit agreement.

 

“Loan Documents” means this Agreement, the Asset Pledge Agreement, the Equity
Pledge Agreement, the Natixis Sale Agreement, the Parent Sale Agreement, the
Payoff Letter and the Payment Direction Letter.

 

“Losses” has the meaning set forth in Section 5.03(a).

 

“Market Value” means, on any date of determination, (i) with respect to any
Senior Secured Loan or Second Lien Loan, the average indicative bid-side price
determined by Markit Group Limited or LoanX, Inc. (or, if the Administrative
Agent determines in its sole discretion that such bid price is not available or
is not indicative of the actual current market value, the market value of such
Senior Secured Loan or Second Lien Loan as determined by the Administrative
Agent in good faith and in a commercially reasonable manner) and (ii) with
respect to any other Portfolio Investment, the market value of such Portfolio
Investment as determined by the Administrative Agent in good faith and in a
commercially reasonable manner, in each case, expressed as a percentage of par.
So long as no Market Value Event has occurred or Event of Default has occurred
and is continuing, the Portfolio Manager shall have the right to initiate a
dispute of the Market Value of certain Portfolio Investments as set forth below;
provided that the Portfolio Manager provides the bid or valuation set forth
below no later than 2:00 p.m. New York City time on the Business Day immediately
following the related date of determination.

 

If the Portfolio Manager disputes the determination of Market Value with respect
to any Portfolio Investment whose Market Value is not determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, with respect to up to three such Portfolio Investments in each
calendar quarter, engage a Nationally Recognized Valuation Provider, at the
expense of the Company, to provide a valuation of the applicable Portfolio
Investments and submit evidence of such valuation to the Administrative Agent.
With respect to any Portfolio Investment whose Market Value is determined by the
Administrative Agent using Markit Group Limited or LoanX, Inc., the Portfolio
Manager may, at the expense of the Company, obtain a written executable bid from
an Independent Broker-Dealer for such Portfolio Investment and submit evidence
of such bid to the Administrative Agent; provided that the Administrative Agent
has the ability to execute any such bid by selling any portion of such Portfolio
Investment held by the Administrative Agent or its Affiliate for its own account
to any such Independent Dealer (either directly or indirectly through a broker
or other intermediary reasonably acceptable to the Administrative Agent) at the
time (but no earlier than) such bid is delivered to the Administrative Agent by
the Portfolio Manager.

 

The market value of any Portfolio Investment determined in accordance with the
immediately preceding paragraph will be the Market Value for the applicable
Portfolio Investment from and after (but not earlier than) the Business Day
following delivery of notice of such valuation to the Administrative Agent until
the Administrative Agent has made a good faith and commercially reasonable
determination that the Market Value of such Portfolio Investment has changed, in
which case the Administrative Agent may determine another Market Value (in
accordance with the definition of Market Value).

 

 - 10 - 

 

 

Notwithstanding anything to the contrary herein, (A) the Market Value for any
Portfolio Investment shall not be greater than the par amount thereof, (B) the
Market Value of any Ineligible Investment shall be deemed to be zero and (C) the
Administrative Agent shall be entitled to disregard as invalid any bid submitted
by the Portfolio Manager from any Independent Broker-Dealer if, in the
Administrative Agent’s good faith judgment: (i) such Independent Broker-Dealer
is ineligible to accept assignment or transfer of the relevant Portfolio
Investment or portion thereof, as applicable, substantially in accordance with
the then-current market practice in the principal market for such Portfolio
Investment, as reasonably determined by the Administrative Agent; or (ii) such
firm bid or such firm offer is not bona fide due to the insolvency of the
Independent Broker-Dealer.

 

The Administrative Agent shall notify the Company, the Portfolio Manager and the
Collateral Administrator in writing of the then-current Market Value of each
Portfolio Investment in the Portfolio no later than the 5th day of each calendar
month or upon the reasonable request of the Portfolio Manager. Any notification
from the Administrative Agent to the Company that the events set forth in clause
(A)(i) of the definition of the term Market Value Event have occurred and is
continuing shall be accompanied by a written statement showing the then-current
Market Value of each Portfolio Investment.

 

“Market Value Cure” means, on any date of determination, (i) the contribution by
the Parent of additional Portfolio Investments and the pledge and Delivery
thereof by the Company to the Collateral Agent pursuant to the terms hereof,
(ii) the contribution by the Parent of cash to the Company and the pledge and
Delivery thereof by the Company to the Collateral Agent pursuant to the terms
hereof (which amounts shall be deposited in the MV Cure Account), (iii) the
prepayment by the Company of an aggregate principal amount of Advances (together
with accrued and unpaid interest thereon) or (iv) any combination of the
foregoing clauses (i), (ii) and (iii), in each case during the Market Value Cure
Period, at the option of the Portfolio Manager, and in an amount such that the
Net Asset Value exceedsAdvances are less than the product of (a) the Market
Value Cure Trigger specified on the Transaction Schedule and (b) the Net
AdvancesAsset Value; provided that, any Portfolio Investment contributed to the
Company in connection with the foregoing must meet all of the applicable
Eligibility Criteria (unless otherwise consented to by the Administrative Agent)
and the Concentration Limitations (as defined on Schedule 4) shall be satisfied
after such contribution or, if not satisfied immediately prior to such
contribution, maintained or improved. For the purposes of any request for
consent of the Administrative Agent pursuant to clause (i) in the immediately
preceding sentence, if the Company notifies the Administrative Agent on the day
on which the events set forth in clause (A)(i) of the definition of the term
Market Value Event has occurred and is continuing of its intention to contribute
a Portfolio Investment to the Company to cure such event and requests the
related consent thereto, the Administrative Agent shall respond to such request
no later than one (1) Business Day after such notice is received. In connection
with any Market Value Cure, a Portfolio Investment shall be deemed to have been
contributed to the Company if there has been a valid, binding and enforceable
contract for the assignment of such Portfolio Investment to the Company and, in
the reasonable judgment of the Portfolio Manager, such assignment will settle,
in the case of a Loan, within fifteen (15) Business Days thereof and, in the
case of any other Portfolio Investment, within four (4) Business Days thereof.
The Portfolio Manager shall use its commercially reasonable efforts to effect
any such assignment within such time period.

 

“Market Value Cure Failure” means the failure by the Company to effect a Market
Value Cure as set forth in the definition of such term.

 

“Market Value Cure Period” means the period commencing on the Business Day on
which the Portfolio Manager receives notice from the Administrative Agent (which
if received after 2:00 p.m., New York City time, on any Business Day, shall be
deemed to have been received on the next succeeding Business Day) of the
occurrence of the events set forth in clause (A)(i) of the definition of the
term Market Value Event and ending at (x) the close of business in New York two
(2) Business Days thereafter or (y) such later date and time as may be agreed to
by the Administrative Agent in its sole discretion.

 

 - 11 - 

 

  

“Market Value Event” means (A) the occurrence of both of the following events
(i) the Administrative Agent shall have determined and notified the Portfolio
Manager in writing as of any date that the Net Asset Value does not equal
orAdvances exceed the product of (a) the Market Value Trigger specified on the
Transaction Schedule and (b) the Net AdvancesAsset Value and (ii) a Market Value
Cure Failure or (B) if in connection with any Market Value Cure, a Portfolio
Investment sold, contributed or deemed to have been contributed to the Company
shall fail to settle within (i) in the case of a Loan, fifteen (15) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, four (4) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company or the
Portfolio Manager, taken as a whole, (b) the ability of the Company or the
Portfolio Manager to perform its obligations under this Agreement or any of the
other Loan Documents or (c) the rights of or benefits available to the
Administrative Agent or the Lenders under this Agreement or any of the other
Loan Documents.

 

“Material Amendment” has the meaning set forth in Section 10.06(c).

 

“Maturity Date” means the date that is the earliest of (1) the Scheduled
Termination Date set forth on the Transaction Schedule, (2) the date on which
the Secured Obligations become due and payable upon the occurrence of an Event
of Default under Article VII and the acceleration of the Secured Obligations,
(3) the date on which the principal amount of the Advances is irrevocably
reduced to zero as a result of one or more prepayments and the Financing
Commitments are irrevocably terminated and (4) the date after a Market Value
Event on which all Portfolio Investments have been sold and the proceeds
therefrom have been received by the Company.

 

“Maximum Rate” has the meaning set forth in Section 10.08.

 

“Mezzanine Obligation” means a Portfolio Investment which is unsecured,
subordinated debt of a company that represents a claim on such company’s assets
which is senior only to that of the equity securities of such companythe
obligor.

 

“Minimum Funding Amount” means, on any date of determination, the amount set
forth in the table below:

 

Period Start Date Period End Date Minimum Funding Amount
(U.S.$) ClosingAmendment Date To and including September 23, 2016May 19, 2019
100,000,000115,000,000 September 24, 2016May 20, 2019 To and including the
earlier of (i) November 23, 2016 and (ii) the Accordion DateAugust 19, 2019
143,200,000135,000,000 Unless the AccordionCommitment Increase Date has
occurred, November 24, 2016August 20, 2019 To and including the earlier of (i)
the last day of the Reinvestment Period and (ii) the AccordionCommitment
Increase Date 155,000,000 If the AccordionCommitment Increase Date occurs, the
day following the AccordionCommitment Increase Date If the AccordionCommitment
Increase Date occurs, to and including the last day of the Reinvestment Period
175,000,000”

 

 - 12 - 

 

 

“MV Cure Account” has the meaning set forth in Section 8.01(a).

 

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine and (vii) Alvarez & Marsal; provided that any independent
entity providing professional asset valuation services may be added to this
definition by the Company (with the consent of the Administrative Agent) or
added to this definition by the Administrative Agent from time to time by notice
thereof to the Company and the Portfolio Manager; provided, further, that (A)
the Administrative Agent may remove up to three providers from this definition
by written notice to the Company and the Portfolio Manager and (B) upon any such
removal, the Company may add an equivalent number of entities providing
professional asset valuation services to this definition (with the consent of
the Administrative Agent).

 

“Natixis Collateral Agent” means The Bank of New York Mellon Trust Company,
National Association, in its capacity as collateral agent under the Natixis
Credit Facility.

 

“Natixis Lender” means Versailles Assets LLC.

 

“Natixis Credit Facility” has the meaning set forth in the recitals.

 

“Natixis Lien Release” means, collectively, the release of the Lien of the
Natixis Collateral Agent over the Collateral over which it has a Lien
(including, without limitation, the filing of a UCC-3 Statement in each
applicable jurisdiction), the transfer of all of the Collateral held by the
Natixis Lender, the Natixis Collateral Agent or any of their respective agents
to the Company and such further assurances regarding the release of such Lien
and Collateral as the Administrative Agent shall reasonably request (including,
if requested, such certifications or notices requested by the Administrative
Agent to be addressed to the Administrative Agent).

 

“Net Advances” means the principal amount of the outstanding Advances (inclusive
of Advances that have been requested for any outstanding Purchase Commitments
which have traded but not settled) minus the amounts then on deposit in the
Accounts (including cash and Eligible Investments) representing Principal
Proceeds (excluding any Principal Proceeds which shall be used to settle pending
purchases).

 

“Net Asset Value” means, (A) the sum of (I) the Market Value of each Portfolio
Investment (both owned and in respect of which there are outstanding Purchase
Commitments which have traded but not settled) in the Portfolio that is not (x)
an Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled (i) in the case of a Loan, within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, within four (4) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof, multiplied by (II) the funded principal amount of
such Portfolio Investment minus (B) the Unfunded Exposure Shortfall; provided
that product of the Market Value and the Concentration Limitation Excess will be
excluded from the calculation of the Net Asset Value and assigned a value of
zero for such purposes.

 

 - 13 - 

 

  

“New York Collateral” has the meaning set forth in Section 8.02(b).

 

“Non-Call Period” means the period beginning on, and including, the Effective
Date and ending on, but excluding, JuneOctober 29, 2019.

 

“Notice of Acquisition” has the meaning set forth in Section 1.02.

 

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” has the meaning set forth in the recitals.

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participation Interest” means a participation interest in a Loan or a debt
security.

 

“PATRIOT Act” has the meaning set forth in Section 2.04(f).

 

“Payment Direction Letter” means that certain Flow of Funds and Payment
Direction Letter, dated as of the date hereof, among the Company, the Portfolio
Manager and the Administrative Agent.

 

“Payoff Letter” means the payoff letter, dated as of the date hereof, among the
Seller, the Natixis Lender, the Natixis Collateral Agent and the other parties
to the Natixis Credit Facility, in form and substance satisfactory to the
Administrative Agent.

 

“Permitted Distribution” means, on any Business Day, distributions of Interest
Proceeds (at the discretion of the Company) to the Parent (or other permitted
equity holders of the Company); provided that amounts may be distributed
pursuant to this definition only to the extent of available Excess Interest
Proceeds and only so long as (i) no Event of Default has occurred and is
continuing (or would occur after giving effect to such Permitted Distribution),
(ii) no Market Value Event shall have occurred (or would occur after giving
effect to such Permitted Distribution), (iii) the Borrowing Base Test is
satisfied (and will be satisfied after giving effect to such Permitted
Distribution), (iv) all Portfolio Investments satisfied the Eligibility Criteria
on the Trade Date or Substitution Date, as applicable, for their acquisition by
the Company, (v) the Company gives at least two (2) Business Days’ prior written
notice thereof to the Administrative Agent, (vi) the Company and the
Administrative Agent confirm in writing (which may be by email) to the
Collateral Agent and the Collateral Administrator that the conditions to a
Permitted Distribution set forth herein are satisfied and (vii) not more than
five Permitted Distributions are made in any single Calculation Period.

 

 - 14 - 

 

  

“Permitted Lien” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith, (c) with
respect to any collateral underlying a Portfolio Investment, the Lien in favor
of the Company and Liens permitted under the related underlying instruments, (d)
as to agented Portfolio Investments, Liens in favor of the agent on behalf of
all the lenders of the related obligor, and (e) Liens granted pursuant to or by
the Loan Documents.

 

“Permitted Subsidiary” means WhiteHorse Finance (CA), LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Company.

 

“Permitted Tax Distribution” means distributions to the Parent (from the
Accounts or otherwise) to the extent required to allow the Parent to make
sufficient distributions to qualify as a regulated investment company, and to
otherwise eliminate federal or state income or excise taxes payable by the
Parent in or with respect to any taxable year of the Parent (or any calendar
year, as relevant); provided that (A) the amount of any such payments made in or
with respect to any such taxable year (or calendar year, as relevant) of the
Parent shall not exceed 115% of the amounts that the Company would have been
required to distribute to the Parent to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a
regulated investment company for any such taxable year, (ii) reduce to zero for
any such taxable year the Company’s liability for federal income taxes imposed
on (x) its investment company taxable income pursuant to Section 852(b)(1) of
the Code (or any successor thereto), or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Company’s liability for federal excise taxes for any such calendar year
imposed pursuant to Section 4982 of the Code (or any successor thereto), in the
case of each of (i), (ii) or (iii), calculated assuming that the Company had
qualified to be taxed as a regulated investment company under the Code and (B)
if such Permitted Tax Distributions are made after the occurrence and during the
continuance of an Event of Default, the amount of Permitted Tax Distributions
made in any 90 calendar day period shall not exceed U.S.$1,500,000.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) subject to Section 412 of the Code or Title IV of ERISA
established by the Company, the Parent or any ERISA Affiliate.

 

“Plan Asset Rules” means the regulations issued by the United States Department
of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the
United States Code of Federal Regulations, as modified by Section 3(42) of
ERISA.

 

“Pledged Accounts” means the accounts (including any applicable sub-accounts)
established by the Permitted Subsidiary at Citibank, N.A. and pledged to the
Collateral Agent pursuant to the Asset Pledge Agreement.

 

 - 15 - 

 

  

“Portfolio” means all Portfolio Investments Purchased or Substituted hereunder
and not otherwise sold or liquidated.

 

“Portfolio Manager Breach” has the meaning set forth in Section 5.03(a).

 

“Portfolio Manager Party” has the meaning set forth in Section 5.03(a).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Principal Proceeds” means all amounts received with respect to the Portfolio
Investments or any other Collateral, and all amounts otherwise on deposit in the
Accounts (including cash contributed by the Company), in each case other than
Interest Proceeds or amounts on deposit in the Unfunded Exposure Account.

 

“Priority of Payments” has the meaning set forth in Section 4.05.

 

“Proceeding” has the meaning set forth in Section 10.07(b).

 

“Purchase” means each acquisition of a Portfolio Investment hereunder (other
than by Substitution), including, for the avoidance of doubt, by way of a
contribution by the Parent to the Company pursuant to the Parent Sale Agreement
and, in the case of the Permitted Subsidiary, origination of such Portfolio
Investment, directly or indirectly.

 

“Purchase Commitment” has the meaning set forth in Section 1.02.

 

“Ramp-Up Period” means the period from and including the Effective Date to, but
excluding, September 23, 2016.

 

“Register” has the meaning set forth in Section 10.06(b).

 

“Reinvestment Period” means the period beginning on, and including, the
Effective Date and ending on, but excluding, the earliest of (i) December 29,
2020, (ii) the date on which a Market Value Event occurs and (iii) the date on
which an Event of Default occurs.

 

“Related Party” has the meaning set forth in Section 9.01.

 

“Required Financing Providers” means the Financing Providers with respect to 66
2/3% of the aggregate principal amount of the outstanding Advances.

 

“Responsible Officer” means (a) with respect to the Collateral Agent, any
officer of the Collateral Agent customarily performing functions with respect to
corporate trust matters and, with respect to a particular corporate trust matter
under this Loan Agreement, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject in each case, having direct responsibility for the administration of
this Agreement and (b) with respect to the Collateral Administrator, any officer
of the Collateral Administrator customarily performing functions with respect to
collateral administration matters and, with respect to a particular matter under
this Agreement, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject in each
case, having direct responsibility for the administration of this Agreement.

 

 - 16 - 

 

  

“Restricted Payment” means (i) any dividend or other distribution (including,
without limitation, a distribution of non-cash assets), direct or indirect, on
account of any shares or other equity interests in the Company now or hereafter
outstanding; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company of
any shares or other equity interests in the Company now or hereafter
outstanding; and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares or other
equity interests in the Company now or hereafter outstanding.

 

“Reuters Screen” means Reuters Screen LIBOR 01 Page on the Bloomberg Financial
Markets Commodities News (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to U.S. dollar deposits in the
London interbank market).

 

“Revolving Loan” means any Loan (other than a Delayed Funding Term Loan, but
including funded and unfunded portions of revolving credit lines not backed by
cash and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments) that under the underlying
instruments relating thereto may require one or more future advances to be made
to the obligor by a creditor; but any such loan will be a Revolving Loan only to
the extent of undrawn commitments except as expressly set forth herein and only
until all commitments by the holders thereof to make advances to the obligor
thereon expire or are terminated or are irrevocably reduced to zero.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or, any EU
member state, Her Majesty’s Treasury of the United Kingdom or any other relevant
sanctions authority, (b) any Person operating, organized or resident in a
Sanctioned Country or, (c) any Person owned or controlled by any such Person or
Persons described in the forgoingforegoing clauses (a) or (b) or (d) any Person
otherwise the subject of Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authority.

 

“Second Lien Loan” means a Loan (i) that is secured by a pledge of collateral,
which security interest is validly perfected and second priority (subject to
liens for taxes or regulatory charges and any other liens permitted under the
related underlying instruments that are reasonable and customary for similar
loans) under Applicable Law (other than a Loan that is second priority to a
Permitted Working Capital Lien) and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral.

 

 - 17 - 

 

  

“Secured Party” has the meaning set forth in Section 8.02(a).

 

“Secured Obligation” has the meaning set forth in Section 8.02(a).

 

“Senior Secured Loan” means any interest in a loan, including any assignment of
or participation in or other interest in a loan, that (i) is not (and is not
expressly permitted by its terms to become) subordinate in right of payment to
any obligation of the obligor in any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings (other than pursuant to a
Permitted Working Capital Lien and customary waterfall provisions contained in
the applicable loan agreement), (ii) is secured by a pledge of collateral, which
security interest is (a) validly perfected and first priority under Applicable
Law (subject to liens permitted under the applicable credit agreement that are
reasonable for similar loans, and liens accorded priority by law in favor of any
Governmental Authority) or (b)(1) validly perfected and second priority in the
accounts, documents, instruments, chattel paper, letter-of-credit rights,
supporting obligations, deposit accounts, investments accounts and any other
assets securing any Working Capital Revolver under applicable lawApplicable Law
and proceeds of any of the foregoing (a first priority lien on such assets a
“Permitted Working Capital Lien”) and (2) validly perfected and first priority
(subject to liens for taxes or regulatory charges and any other liens permitted
under the related underlying instruments that are reasonable and customary for
similar loans) in all other collateral under Applicable Law, and (iii) the
Portfolio Manager determines in good faith that the value of the collateral for
such loan (including based on enterprise value) on or about the time of
acquisition equals or exceeds the outstanding principal balance of the loan plus
the aggregate outstanding balances of all other loans of equal or higher
seniority secured by a first priority Lien over the same collateral. For the
avoidance of doubt, debtor-in-possession loans shall constitute Senior Secured
Loans.

 

“Settlement Date” has the meaning set forth in Section 1.03.

 

“Solvent” means, with respect to any entity, that as of the date of
determination, (a) the sum of such entity’s debt (including contingent
liabilities) does not exceed the present fair value of such entity’s present
assets; (b) such entity’s capital is not unreasonably small in relation to its
business as contemplated on the date of this Agreement; and (c) such entity has
not incurred debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Subsidiary Investments” has the meaning set forth in the recitals.

 

“Substitute Portfolio Investment” has the meaning set forth in Section 1.05.

 

“Substitution” has the meaning set forth in Section 1.05.

 

“Substitution Date” has the meaning set forth in Section 1.03.

 

 - 18 - 

 

  

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Third A&R Date” means May 15, 2018.

 

“Trade Date” has the meaning set forth in Section 1.03.

 

“UCC” has the meaning set forth in Section 8.01(b).

 

“Unfunded Exposure Account” has the meaning set forth in Section 8.01(a).

 

“Unfunded Exposure Amount” means, on any date of determination, the sum
(determined on a traded basis), with respect to each Delayed Funding Term Loan
or Revolving Loan, of an amount equal to the aggregate amount of all unfunded
commitments associated with such Delayed Funding Term Loan or Revolving Loan, as
applicable.

 

“Unfunded Exposure Shortfall” means, on any date of determination, an amount
equal to the greater of (x) 0 and (y) the Unfunded Exposure Amount minus (a)
amounts on deposit in the Unfunded Exposure Account and (b) five percent (5%) of
the Collateral Principal Amount.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.03(f).

 

“Working Capital Revolver” means a revolving lending facility secured by all or
a portion of the current assets of the related obligor, which current assets
subject to such security interest do not constitute a material portion of the
obligor’s total assets.

 

Article I



THE PORTFOLIO INVESTMENTS

 

Section 1.01.         Purchases of Portfolio Investments. On the Effective Date,
the Company may acquire the Initial Portfolio Investments from the Seller
pursuant to the Natixis Sale Agreement, subject to the conditions specified in
this Agreement. From time to time during the Reinvestment Period, the Company
may Purchase (or cause the Permitted Subsidiary to Purchase) additional
Portfolio Investments, or request that Portfolio Investments be Purchased for
the Company’s account, all on and subject to the terms and conditions set forth
herein.

 

Section 1.02.         Procedures for Purchases and Related Financings.

 

(a)          Timing of Notices of Acquisition. No later than five (5) Agent
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) before the date on which the Company proposes that a
binding commitment to acquire any Portfolio Investment (other than an Initial
Portfolio Investment) be made by it or for its account or the account of the
Permitted Subsidiary (a “Purchase Commitment”) or that a Substitution occur, the
Portfolio Manager, on behalf of the Company, shall deliver to the Administrative
Agent a notice of acquisition (a “Notice of Acquisition”).

 

 - 19 - 

 

 

(b)          Contents of Notices of Acquisition. Each Notice of Acquisition
shall consist of one or more electronic submissions to the Administrative Agent
(in such format and transmitted in such a manner as the Administrative Agent,
the Portfolio Manager and the Company may reasonably agree (which shall
initially be the format and include the information regarding such Portfolio
Investment identified on Schedule 2)), and shall be accompanied by such other
information as the Administrative Agent may reasonably request.

 

(c)          Eligibility of Portfolio Investments. The Administrative Agent
shall have the right, on behalf of all Financing Providers, to reasonably
request additional information regarding any proposed Portfolio Investment. The
Administrative Agent shall notify the Portfolio Manager and the Company
(including via e-mail or other customary electronic messaging system) of its
approval or failure to approve each Portfolio Investment proposed to be acquired
pursuant to a Notice of Acquisition (and, if approved, an initial determination
of the Market Value for such Portfolio Investment) no later than the fifth (5th)
Agent Business Day succeeding the date on which it receives such Notice of
Acquisition and any information reasonably requested in connection therewith);
provided that (i) any Initial Portfolio Investment shall be deemed to be
approved by the Administrative Agent and (ii) the failure of the Administrative
Agent to notify the Portfolio Manager and the Company of its approval in
accordance with this Section 1.02(c) shall be deemed to be a disapproval of such
proposed acquisition. The failure of the Administrative Agent to approve the
acquisition of a Portfolio Investment will not prohibit the Company from
acquiring such Portfolio Investment (subject to the conditions set forth in
Section 1.03); provided, that any Portfolio Investment not so approved prior to
its Trade Date or Substitution Date (each as defined below) shall be deemed to
be an Ineligible Investment until such later date (if any) on which such
Portfolio Investment is so approved.

 

(d)          The failure of the Administrative Agent to approve the acquisition
of a Portfolio Investment will not prohibit the Company from acquiring such
Portfolio Investment (subject to the conditions set forth in Section 1.03);
provided, that any Portfolio Investment not so approved prior to its Trade Date
or Substitution Date (each as defined below) shall be deemed to be an Ineligible
Investment until such later date (if any) on which such Portfolio Investment is
so approved.

 

Section 1.03.         Conditions to Purchases or Substitutions. No Purchase
Commitment, Purchase or Substitution shall be entered into unless each of the
following conditions is satisfied (or waived as provided below) as of the date
on which such Purchase Commitment is entered into (such Portfolio Investment’s
“Trade Date”) or the Company consummates a Substitution (the “Substitution
Date”) (and such Portfolio Investment shall not be Purchased or Substituted, and
any related Financing shall not be required to be made available to the Company
by the applicable Financing Providers, unless each of the following conditions
is satisfied or waived as of such Trade Date or Substitution Date, as
applicable):

 

(1)         the information contained in the Notice of Acquisition accurately
describes, in all material respects, such Portfolio Investment and, unless
waived by the Administrative Agent, such Portfolio Investment satisfies the
eligibility criteria set forth in Schedule 3 (the “Eligibility Criteria”);

 

(2)         with respect to a Purchase, the proposed Settlement Date for such
Portfolio Investment is not later than (i) in the case of a Loan, the date that
is fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) after such Trade Date or (ii) in
the case of any other Portfolio Investment, the date that is four (4) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) after such Trade Date;

 

 - 20 - 

 

  

(3)         no Market Value Event has occurred and no Event of Default or event
that, with notice or lapse of time or both, would constitute an Event of Default
(a “Default”), in each case, has occurred and is continuing, and the
Reinvestment Period has not otherwise ended; and

 

(4)         after giving pro forma effect to the Purchase or Substitution of
such Portfolio Investment and the related provision of Financing (if any)
hereunder:

 

(x)          the Borrowing Base Test is satisfied;

 

(y)          the Concentration Limitations (as defined on Schedule 4) shall be
satisfied or, if not satisfied immediately prior to such Purchase Commitment,
maintained or improved;

 

(z)          the aggregate principal balance of Advances then outstanding will
not exceed, for each type of Financing available hereunder, the limit for such
type of Financing set forth in the Transaction Schedule; and

 

(aa)         in the case of a Purchase, the amount of such Financing (if any)
shall be not less than U.S.$2,000,000; provided that the initial Financing shall
be not less than U.S.$100,000,000.

 

The Administrative Agent, on behalf of the Financing Providers, may waive any
conditions to a Purchase Commitment, Purchase or Substitution, as the case may
be, specified above in this Section 1.03 by written notice thereof to the
Company, the Collateral Administrator, the Portfolio Manager and the Collateral
Agent.

 

If the above conditions to a Purchase are satisfied or waived, the Portfolio
Manager shall determine, in consultation with the Administrative Agent and with
notice to any applicable Financing Providers, the Collateral Agent and the
Collateral Administrator, the date on which such Purchase shall settle (the
“Settlement Date” for such Portfolio Investment) and any related Financing shall
be provided.

 

With respect to a Purchase, promptly following the Settlement Date for a
Portfolio Investment and its receipt thereof, the Collateral Administrator shall
provide to the Administrative Agent a copy of the executed assignment agreement
(or, in the case of a Portfolio Investment that is not a Loan, the executed
purchase agreement or similar instrument) pursuant to which such Portfolio
Investment was assigned, sold or otherwise transferred to the Company.

 

Section 1.04.         Sales of Portfolio Investments. The Company will not (and
will not permit the Permitted Subsidiary to) sell, transfer or otherwise dispose
of any Portfolio Investment or any other asset without the prior consent of the
Administrative Agent (acting at the direction of the Required Financing
Providers), except that, subject to Section 6.02(x), the Company may sell any
Portfolio Investment (including any Ineligible Investment) or other asset so
long as, (x) after giving effect thereto, no Market Value Event has occurred and
no Default or Event of Default has occurred and is continuing and (y) the sale
of such asset by the Company shall be on an arm’s-length basis and in accordance
with the Portfolio Manager’s standard market practices. In addition, within ten
(10) calendar days of any Revolving Loan or Delayed Funding Term Loan with an
unfunded commitment becoming an Ineligible Investment, the Company, subject to
clauses (x) and (y) in the immediately preceding sentence, shall either (i) sell
such Revolving Loan or Delayed Funding Term Loan and shall pay any amount
payable in connection with such sale or (ii) distribute such Revolving Loan or
Delayed Funding Term Loan to the Parent; provided that, in the case of this
clause (ii), the Parent has paid the Company an amount equal to the Market Value
of such Revolving Loan or Delayed Funding Term Loan on the date of its Purchase
multiplied by the then-current funded balance of such Revolving Loan or Delayed
Funding Term Loan.

 - 21 - 

 

 

Notwithstanding anything in this Agreement to the contrary (but subject to this
Section 1.04): (i) following the occurrence and during the continuance of an
Event of Default, neither the Company nor the Portfolio Manager on its behalf
shall have any right to cause the sale, transfer or other disposition of a
Portfolio Investment or any other asset (including, without limitation, the
transfer of amounts on deposit in the Accounts) without the prior written
consent of the Administrative Agent (which consent may be granted or withheld in
the sole discretion of the Administrative Agent), (ii) following the occurrence
of a Market Value Event, the Company shall use commercially reasonable efforts
to sell Portfolio Investments (individually or in lots, including a lot
comprised of all of the Portfolio Investments) at the sole direction of, and in
the manner (including, without limitation, the time of sale, sale price,
principal amount to be sold and purchaser) required by the Administrative Agent
(provided that the Administrative Agent shall only require sales at the
direction of the Required Financing Providers and at then-current fair market
values and in accordance with the Administrative Agent’s standard market
practices) and the proceeds from such sales shall be used to prepay the Advances
outstanding hereunder and (iii) following the occurrence of a Market Value
Event, the Portfolio Manager shall have no right to act on behalf of, or
otherwise direct, the Company, the Administrative Agent, the Collateral Agent or
any other person in connection with a sale of Portfolio Investments pursuant to
any provision of this Agreement except with the prior written consent of the
Administrative Agent (including via email). Any prepayments made pursuant to
this paragraph shall automatically reduce the Financing Commitments as provided
in Section 4.07(c). The Company shall cause the Permitted Subsidiary to comply
with all of the provisions of this paragraph.

 

In connection with any sale of Portfolio Investments required by the
Administrative Agent following the occurrence of an Event of Default or a Market
Value Event, in connection with such sale, the Administrative Agent or a
designee of the Administrative Agent shall:

 

(i)          notify the Company at the Designated Email Notification Address
promptly upon distribution of bid solicitations regarding the sale of such
Portfolio Investments; and

 

(ii)         direct the Company to sell such Portfolio Investments to the
Designated Independent Broker-Dealer if the Designated Independent Broker-Dealer
provides the highest bid in the case where bids are received in respect of the
sale of such Portfolio Investments, it being understood that if the Designated
Independent Broker-Dealer provides a bid to the Administrative Agent that is the
highest bona fide bid to purchase a Portfolio Investment on a line-item basis
where such Portfolio Investment is part of a pool of Portfolio Investments for
which there is a bona fide bid on a pool basis proposed to be accepted by the
Administrative Agent (in its sole discretion), then the Administrative Agent
shall accept any such line-item bid only if such line-item bid (together with
any other line-item bids by the Designated Independent Broker-Dealer or any
other bidder for other Portfolio Investments in such pool) is greater than the
bid on a pool basis.

 

For purposes of this paragraph, the Administrative Agent shall be entitled to
disregard as invalid any bid submitted by the Designated Independent
Broker-Dealer if, in the Administrative Agent’s judgment (acting reasonably):

 

(A)         either:

 

(x)          the Designated Independent Broker-Dealer is ineligible to accept
assignment or transfer of the relevant Portfolio Investments or any portion
thereof, as applicable, substantially in accordance with the then-current market
practice in the principal market for the relevant Portfolio Investments; or

 

 - 22 - 

 

 

(y)          the Designated Independent Broker-Dealer would not, through the
exercise of its commercially reasonable efforts, be able to obtain any consent
required under any agreement or instrument governing or otherwise relating to
the relevant Portfolio Investments to the assignment or transfer of the relevant
Portfolio Investments or any portion thereof, as applicable, to it; or

 

(A)         such bid is not bona fide, including, without limitation, due to (x)
the insolvency of the Designated Independent Broker-Dealer or (y) the inability,
failure or refusal of the Designated Independent Broker-Dealer to settle the
purchase of the relevant Portfolio Investments or any portion thereof, as
applicable, or otherwise settle transactions in the relevant market or perform
its obligations generally.

 

In connection with any sale of a Portfolio Investment directed by the
Administrative Agent pursuant to this Section 1.04 and the application of the
net proceeds thereof, the Company hereby appoints the Administrative Agent as
the Company’s attorney-in-fact (it being understood that the Administrative
Agent shall not be deemed to have assumed any of the obligations of the Company
by this appointment), with full authority in the place and stead of the Company
and in the name of the Company to effectuate the provisions of this Section 1.04
(including, without limitation, the power to execute any instrument which the
Administrative Agent or the Required Financing Providers may deem necessary or
advisable to accomplish the purposes of this Section 1.04 or any direction or
notice to the Collateral Agent in respect to the application of net proceeds of
any such sales). None of the Administrative Agent, the Financing Providers, the
Collateral Administrator, the Securities Intermediary, the Collateral Agent nor
any Affiliate of any thereof shall incur any liability to the Company, the
Portfolio Manager or any other person in connection with any sale effected at
the direction of the Administrative Agent in accordance with this Section 1.04,
including, without limitation, as a result of the price obtained for any
Portfolio Investment, the timing of any sale or sales of Portfolio Investments
or the notice or lack of notice provided to any person in connection with any
such sale, so long as, in the case of the Administrative Agent only, any such
sale does not violate applicable lawApplicable Law.

 

Section 1.05.         Substitution.

 

During the Reinvestment Period, the Company may replace a Portfolio Investment
with another Portfolio Investment (each such replacement, a “Substitution” and
such new Portfolio Investment, a “Substitute Portfolio Investment”) so long as
the Company has submitted a Notice of Acquisition and all applicable conditions
precedent set forth in Section 1.02(c) and Section 1.03 have been satisfied with
respect to each Substitute Portfolio Investment to be acquired by the Company in
connection with such Substitution.

 

Section 1.06.         Certain Assumptions Relating to Portfolio Investments.

 

(a)          For purposes of all calculations hereunder, any Portfolio
Investment for which the trade date in respect of a sale thereof by the Company
or the Permitted Subsidiary has occurred, but the settlement date for such sale
has not occurred, shall be considered to be owned by the Company or the
Permitted Subsidiary until such settlement date.

 

(b)          Unfunded commitments in respect of Delayed Funding Loans and
Revolving Loans shall not be considered funded for purposes of the definition of
the term Market Value and the calculation of the Net Asset Value and the
Borrowing Base Test.

 

 - 23 - 

 

  

Article II

THE FINANCINGS

 

Section 2.01.         Financing Commitments. Subject to the terms and conditions
set forth herein, only during the Reinvestment Period, each Financing Provider
hereby severally agrees to make available to the Company the types of Financing
identified on the Transaction Schedule as applicable to such Financing Provider,
in U.S. dollars, in an aggregate amount, for such Financing Provider and such
type of Financing, not exceeding the amount of its Financing Commitment for such
type of Financing. The Financing Commitments shall terminate on the earliest of
(a) the last day of the Reinvestment Period, (b) the Maturity Date and (c) the
occurrence of a Market Value Event (or, if earlier, the date of termination of
the Financing Commitments pursuant to Article VII).

 

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a “Lender”.

 

Section 2.02.         [reserved]

 

Section 2.03.         Financings; Use of Proceeds.

 

(a)          Subject to the satisfaction or waiver of the conditions to the
Purchase of a Portfolio Investment set forth in Section 1.03 both as of the
related Trade Date and Settlement Date, the applicable Financing Providers will
make the applicable Financing available to the Company on the related Settlement
Date (or otherwise on the related specified borrowing date if no Portfolio
Investment is being acquired on such date) as provided herein; provided that, if
no Portfolio Investment is being acquired on such date, only the conditions set
forth in clauses (3) and (4) of Section 1.03 shall require satisfaction or
waiver.

 

(b)          Except as expressly provided herein, the failure of any Financing
Provider to make any Advance required hereunder shall not relieve any other
Financing Provider of its obligations hereunder. If any Financing Provider shall
fail to provide any Financing to the Company required hereunder, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Financing Provider to satisfy such Financing
Provider’s obligations hereunder until all such unsatisfied obligations are
fully paid.

 

(c)          Subject to Section 2.03(e), the Company shall use the proceeds of
the Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Notice of Acquisition or to make advances to the
obligor of Delayed Funding Term Loans or Revolving Loans in accordance with the
underlying instruments relating thereto, provided that, if the proceeds of a
Financing are deposited in the Collection Account as provided in Section 3.01
prior to or on the Settlement Date for any Portfolio Investment but the Company
is unable to Purchase such Portfolio Investment on the related Settlement Date,
or if there are proceeds of such Financing remaining after such Purchase, then,
subject to Section 3.01(a), upon written notice from the Portfolio Manager the
Collateral Agent shall apply such proceeds as provided in Section 4.05. The
proceeds of the Financings shall not be used for any other purpose.

 

(d)          With respect to any Advance, the Portfolio Manager shall, on behalf
of the Company, submit a request substantially in the form of Exhibit A (a
"Request for Advance") to the Lenders and the Administrative Agent, with a copy
to the Collateral Agent and the Collateral Administrator, not later than 2:00
p.m. New York City time, one (1) Business Day prior to the Business Day
specified as the date on which such Advance shall be made and, upon receipt of
such request, the Lenders shall make such Advances in accordance with the terms
set forth in Section 3.01. Any requested Advance shall be in an amount such
that, after giving effect thereto and the related purchase (if any) of the
applicable Portfolio Investment(s), the Borrowing Base Test is satisfied.

 

 - 24 - 

 

  

(e)          If, the aggregate principal amount of the outstanding Advances is
less than the Minimum Funding Amount on any period start date specified in the
definition of the term Minimum Funding Amount, then the Portfolio Manager (on
behalf of the Company) shall be deemed to have requested an Advance on each such
date such that, after the funding thereof, the aggregate principal amount of the
outstanding Advances is equal to the Minimum Funding Amount. Unless an Event of
Default shall have occurred and is continuing or a Market Value Event shall have
occurred, the Lenders shall make a corresponding Advance in accordance with
Article III on each such date (or, if either such date is not a Business Day,
the next succeeding Business Day) (with written notice to the Collateral
Administrator by the Administrative Agent), such that after the funding thereof,
the aggregate principal amount of the outstanding Advances is equal to the
Minimum Funding Amount.

 

(f)          If two Business Days prior to the end of the Reinvestment Period,
the Company has any outstanding unfunded obligations to make future advances
under any Delayed Funding Term Loan or Revolving Loan, then the Portfolio
Manager, on behalf of the Company, shall be deemed to have requested a Financing
on such date, and the Lenders shall make a corresponding Advance on the last day
of the Reinvestment Period (with written notice to the Collateral Administrator
by the Administrative Agent) in accordance with Article III in amount equal to
the least of (i) the aggregate amount of all such unfunded obligations, (ii) the
Financing Commitments in excess of the aggregate principal amount of the
outstanding Advances and (iii) an amount such that the Borrowing Base Test is
satisfied after giving effect to such Advance; provided that, if the Company
provides evidence to the Administrative Agent that it has cash from other
sources that is available in accordance with the terms of this Agreement to make
any such future advances in respect of any Delayed Funding Term Loan or
Revolving Loan, then the amount of any such Advance shall be reduced by the
amount of such funds. After giving effect to such Advance, the Company shall
cause the proceeds of such Advance and cash from other sources that is available
in accordance with the terms of this Agreement in an amount equal to the
aggregate amount of all unfunded obligations remaining in respect of any Delayed
Funding Term Loans or Revolving Loans to be deposited in the Unfunded Exposure
Account and held as cash and Eligible Investments pending the funding of such
future advances or until all commitments to make such future advances are
terminated or expire or are irrevocably reduced to zero. For the avoidance of
doubt, the amounts deposited in the Unfunded Exposure Account pursuant to this
clause (f) shall not be used for any purpose other than as set forth in Section
8.01(h).

 

(g)          Without limitation to clause (f) above, neither the Company nor the
Permitted Subsidiary shall acquire any unfunded commitment under any Revolving
Loan or Delayed Funding Term Loan unless, on a pro forma basis after giving
effect to such purchase, the Borrowing Base Test and item 6 of the Concentration
Limitations will each be satisfied.

 

Section 2.04.         Other Conditions to Financings. Notwithstanding anything
to the contrary herein, the obligations of the Lenders to make Advances shall
not become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

 

(a)          Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

 - 25 - 

 

  

(b)          Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the Loan Documents have been
executed and are in full force and effect, and that the initial sales and
contributions (or grant of Participation Interests, as applicable) contemplated
by the Natixis Sale Agreement shall have been consummated in accordance with the
terms thereof.

 

(c)          Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of Dechert LLP,
counsel for the Company, the Parent and the Seller, covering such matters
relating to the transactions contemplated hereby and by the other Loan Documents
as the Administrative Agent shall reasonably request (including, without
limitation, certain bankruptcy matters) in writing.

 

(d)          Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Company, the Parent
and the Portfolio Manager as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each officer thereof or other
Person authorized to act in connection with this Agreement and the other Loan
Documents, and such other documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the Parent and the Portfolio Manager and any
other legal matters relating to the Company, the Parent, the Portfolio Manager,
this Agreement or the transactions contemplated hereby, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(e)          Payment of Fees, Etc. The Administrative Agent, the Lenders, the
Collateral Agent and the Collateral Administrator shall have received all fees
and other amounts due and payable by the Company in connection herewith on or
prior to the Effective Date, including the fee payable pursuant to Section
4.03(e) and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

 

(f)          PATRIOT Act, Etc. To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and other applicable
“know your customer” and anti-money laundering rules and regulations.

 

(g)          Natixis Credit Facility Balance. The Administrative Agent has
received evidence satisfactory to it that the aggregate amount payable by the
Seller to the Natixis Lender and the other parties to the Natixis Credit
Facility to terminate the Natixis Credit Facility and to secure the release of
the Lien of the Natixis Collateral Agent over the Initial Portfolio Investments,
which will be paid by the Lenders in accordance with the Payment Direction
Letter, is not greater than U.S.$150,000,000.

 

(h)          Natixis Lien Release. The Administrative Agent has received a fully
executed copy of the Payoff Letter and evidence satisfactory to it that the
Natixis Lien Release will be obtained on the date that the initial Advance is
made.

 

 - 26 - 

 

 

(i)          Certain Acknowledgements. The Administrative Agent shall have
received (i) UCC, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches indicating that there are no
effective lien notices or comparable documents that name the Company as debtor
and that are filed in the jurisdiction in which the Company is organized, (ii) a
UCC lien search indicating that there are no effective lien notices or
comparable documents that name the Seller as debtor which cover any of the
Portfolio Investments (other than the Lien of the Natixis Collateral Agent that
will be released pursuant to the Natixis Lien Release) and (iii) such other
searches that the Administrative Agent deems necessary or appropriate.

 

In addition, proceeds of Advances may not be used to acquire Subsidiary
Investments unless each of the following conditions is satisfied (or waived by
the Administrative Agent in its sole discretion) on the Third A&R Date:

 

(a)          Executed Counterparts. The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)          Loan Documents. The Administrative Agent (or its counsel) shall
have received reasonably satisfactory evidence that the other Loan Documents
have been executed and are in full force and effect.

 

(c)          Opinions. The Administrative Agent (or its counsel) shall have
received one or more reasonably satisfactory written opinions of Dechert LLP,
counsel for the Company and the Permitted Subsidiary, covering such matters
relating to the Permitted Subsidiary, this Agreement and the other Loan
Documents entered into as of the Third A&R Date as the Administrative Agent
shall reasonably request in writing.

 

(d)          Corporate Documents. The Administrative Agent (or its counsel)
shall have received such certificates of resolutions or other action, incumbency
certificates and/or other certificates of officers of the Permitted Subsidiary
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each officer thereof or other Person authorized to act
in connection with the Loan Documents to which the Permitted Subsidiary is a
party, and such other documents and certificates as the Administrative Agent or
its counsel may reasonably request relating to the organization, existence and
good standing of the Permitted Subsidiary and any other legal matters relating
to the Permitted Subsidiary or the transactions contemplated hereby with respect
to the Permitted Subsidiary, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(e)          PATRIOT Act, Etc. To the extent requested by the Administrative
Agent or any Lender, the Administrative Agent or such Lender, as the case may
be, shall have received all documentation and other information required by
regulatory authorities under the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “PATRIOT Act”) and other applicable
“know your customer” and anti-money laundering rules and regulations.

 

(f)          Solvency Certificate. The Administrative Agent has received an
officer’s certificate of a responsible officer of the Company certifying that,
as of the Third A&R Date, the Company is Solvent.

 

 - 27 - 

 

 

(g)          Lien Search. The Administrative Agent shall have received a UCC
lien search indicating that there are no effective lien notices or comparable
documents that name the Permitted Subsidiary as debtor and that are filed in the
jurisdiction in which the Permitted Subsidiary is organized.

 

Section 2.05.         Conditions to Advances. No Advance shall be made unless
each of the following conditions is satisfied as of the proposed date of such
Advance:

 

(i)          the Effective Date shall have occurred;

 

(ii)         the Company shall have delivered a Request for Advance in
accordance with Section 2.03(d);

 

(iii)        no Market Value Event has occurred

 

(iv)         no Event of Default or Default has occurred and is continuing;

 

(v)          the Reinvestment Period has not ended;

 

(vi)         all of the representations and warranties contained in Article VI
and in any other Loan Document shall be true and correct in all material
respects (or with respect to such representations and warranties which by their
terms contain materiality qualifiers, shall be true and correct), in each case
on and as of the date of such Advance, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or with respect to
such representations and warranties which by their terms contain materiality
qualifiers, shall be true and correct) as of such earlier date; and

 

(vii)        after giving pro forma effect to such Advance (and any related
Purchase) hereunder:

 

(x)          the Borrowing Base Test is satisfied;

 

(y)          the Concentration Limitations (as defined on Schedule 4) shall be
satisfied or, if not satisfied immediately prior to such Purchase Commitment,
maintained or improved; and

 

(z)          the aggregate principal balance of Advances then outstanding will
not exceed, for each type of Financing available hereunder, the limit for such
type of Financing set forth in the Transaction Schedule.

 

If the above conditions to an Advance are satisfied or waived by the
Administrative Agent, the Portfolio Manager shall determine, in consultation
with the Administrative Agent and with notice to the Lenders and the Collateral
Administrator, the date on which any Advance shall be provided.

 

Article III

ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS

 

Section 3.01.         The Advances.

 

(a)          Making the Advances. If the Lenders are required to make an Advance
to the Company as provided in Section 2.03, then each Lender shall make such
Advance on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the Collateral Agent for deposit to
the Collection Account; provided that the Company hereby directs the Lenders to
pay the proceeds of the initial Advance hereunder in accordance with the
directions set forth in the Payment Direction Letter. Each Lender at its option
may make any Advance by causing any domestic or foreign branch or Affiliate of
such Lender to make such Advance, provided that any exercise of such option
shall not affect the obligation of the Company to repay such Advance in
accordance with the terms of this Agreement. Subject to the terms and conditions
set forth herein, the Company may borrow and prepay Advances. The Company may
reborrow Advances in an aggregate amount of U.S.$45,000,000. Except as set forth
in the immediately preceding sentence, once drawn, Advances may not be
reborrowed.

 

 - 28 - 

 

 

Payment of the proceeds of the initial Advance by the Lenders in accordance with
the instructions set forth in the Payment Direction Letter will constitute the
making of the Advance to the Company for all purposes and all obligations of the
Lenders to make such Advance shall be satisfied thereby.

 

(b)          Interest on the Advances. AllSubject to Section 3.01(h), all
outstanding Advances shall bear interest (from and including the date on which
such Advance is made) at a per annum rate equal to the LIBO Rate for each
Calculation Period in effect plus the Applicable Margin for Advances set forth
on the Transaction Schedule. Notwithstanding the foregoing, if any principal of
or interest on any Advance is not paid when due, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to 2% plus the rate
otherwise applicable to the Advances as provided in the preceding sentence.

 

(c)          Evidence of the Advances. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Company to such Lender resulting from each Advance made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Administrative Agent, acting solely for this
purpose as an agent of the Company, shall maintain accountsat one of its offices
the Register in which it shall record (1) the amount of each Advance made
hereunder, (2) the amount of any principal or interest due and payable or to
become due and payable from the Company to each Lender hereunder and (3) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof. The entries made in the
accountsRegister maintained pursuant to this paragraph (c) shall be prima facie
evidence of the existence and amounts of the obligations recorded
thereinconclusive absent manifest error, provided that the failure of any Lender
or the Administrative Agent to maintain such accountsRegister or any error
therein shall not in any manner affect the obligation of the Company to repay
the Advances in accordance with the terms of this Agreement.

 

Any Lender may request that Advances made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if a
registered note is requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent (such approval not
to be unreasonably withheld, conditioned or delayed). Thereafter, the Advances
evidenced by such promissory note and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

(d)          Pro Rata Treatment. Except as otherwise provided herein, all
borrowings of, and payments in respect of, the Advances shall be made on a pro
rata basis by or to the Lenders in accordance with their respective portions of
the Financing Commitments in respect of Advances held by them.

 

 - 29 - 

 

 

(e)          Illegality. Notwithstanding any other provision of this Agreement,
if any Lender or the Administrative Agent shall notify the Company that the
adoption of any law, rule or regulation, or any change therein or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for a Lender or the
Administrative Agent to perform its obligations hereunder to fund or maintain
Advances hereunder, then (1) the obligation of such Lender or the Administrative
Agent hereunder shall immediately be suspended until such time as such Lender or
the Administrative Agent determines (in its sole discretion) that such
performance is again lawful, (2) at the request of the Company, such Lender or
the Administrative Agent, as applicable, shall use reasonable efforts (which
will not require such party to incur a loss, other than immaterial, incidental
expenses), until such time as the Advances are required to be prepaid as
mandated by law in clause (3) below, to transfer all of its rights and
obligations under this Agreement to another of its offices, branches or
Affiliates with respect to which such performance would not be unlawful, and (3)
if such Lender or the Administrative Agent is unable to effect a transfer under
clause (2), then any outstanding Advances of such Lender shall be promptly paid
in full by the Company (together with all accrued interest and other amounts
owing hereunder) but not later than such date as shall be mandated by law;
provided that, to the extent that any such adoption or change makes it unlawful
for the Advances to bear interest by reference to the LIBO Rate, then the
foregoing clauses (1) through (3) shall not apply and the Advances shall bear
interest (from and after the last day of the Calculation Period ending
immediately after such adoption or change) at a per annum rate equal to the Base
Rate plus the Applicable Margin for Advances set forth on the Transaction
Schedule.

 

(f)          Increased Costs.

 

(i)          If any Change in Law shall:

 

(A)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender;

 

(B)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender; or

 

(C)         subject any Lender or the Administrative Agent to any Taxes (other
than (x) Indemnified Taxes, (y) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (z) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting or
maintaining any Advance or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then, upon request by such Lender or the
Administrative Agent, the Company will pay to such Lender or the Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrative Agent, as the case may be, for such additional
costs incurred or reduction suffered.

 

 - 30 - 

 

 

(ii)         If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Advances made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material (which demand shall be accompanied by a statement setting forth the
basis for such demand), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(iii)        A certificate of a Lender or the Administrative Agent, as the case
may be, setting forth the amount or amounts necessary to compensate such Lender,
its holding company or the Administrative Agent, as the case may be, as
specified in paragraph (i) or (ii) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error. The Company shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(iv)         Failure or delay on the part of any Lender or the Administrative
Agent to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or and Administrative Agent’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or the Administrative Agent pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or the Administrative Agent notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(v)          Each of the Lenders and the Administrative Agent agrees that it
will take such commercially reasonable actions as the Company may reasonably
request that will avoid the need to pay, or reduce the amount of, any increased
amounts referred to in this Section 3.01(f); provided that no Lender or the
Administrative Agent shall be obligated to take any actions that would, in the
reasonable opinion of such Lender or the Administrative Agent, be
disadvantageous to such Lender or the Administrative Agent (including, without
limitation, due to a loss of money). In no event will the Company be responsible
for increased amounts referred to in this Section 3.01(f) which relates to any
other entities to which any Lender provides financing.

 

(vi)         If any Lender (A) provides notice of unlawfulness or requests
compensation under clause (e) above or this clause (f), (B) defaults in its
obligation to make Advances hereunder or (C) becomes the subject of a Bail-In
Action, then the Company may, at its sole expense and effort, upon written
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related
transaction documents to an assignee identified by the Company that shall assume
such obligations (whereupon such Lender shall be obligated to so assign),
provided that, (x) such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder through the date of such
assignment and (y) a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. No prepayment fee that may otherwise be due
hereunder shall be payable to such Lender in connection with any such
assignment.

 

 - 31 - 

 

 

(g)          No Set-off or counterclaim. Subject to Section 3.03, all payments
to be made hereunder by the Company in respect of the Advances shall be made
without set-off or counterclaim and in such amounts as may be necessary in order
that every such payment (after deduction or withholding for or on account of any
present or future taxes, levies, imposts, duties or other charges of whatever
nature imposed by the jurisdiction in which the Company is organized or any
political subdivision or taxing authority therein or thereof) shall not be less
than the amounts otherwise specified to be paid under this Agreement.

 

(h)          Alternate Rate of Interest. (i)          If prior to the
commencement of any Calculation Period: (x) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate (including,
without limitation, because the LIBO Rate is not available or published on a
current basis), for U.S. dollar deposits and such Calculation Period; or (y) the
Administrative Agent is advised by the Required Lenders that the LIBO Rate, as
applicable, for such Calculation Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Advances (or
its Advance) included in such Advance for such Calculation Period; then the
Administrative Agent shall give notice thereof to the Company, the Portfolio
Manager and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company, the
Portfolio Manager and the Lenders that the circumstances giving rise to such
notice no longer exist, if any Advance is requested, such Advance shall accrue
interest at the Base Rate plus the Applicable Margin for Advances set forth on
the Transaction Schedule.

 

(ii)         If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in Section 3.01(h)(i)(x) have arisen and such
circumstances are unlikely to be temporary or (y) the circumstances set forth in
Section 3.01(h)(i)(x) have not arisen but the supervisor for the administrator
of the LIBO Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be used for determining interest rates
for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such changes shall not include a reduction in the
Applicable Margin). Notwithstanding anything to the contrary in Section 10.05,
such amendment shall become effective without any further action or consent of
any other party to this Agreement (but with prior written notice to the
Portfolio Manager (which may be by email))so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (ii) (but, in the case of the circumstances described in clause (y) of
the first sentence of this Section 3.01(h)(ii), only to the extent the LIBO Rate
for U.S. dollar deposits and such Calculation Period is not available or
published at such time on a current basis), if any Advance is requested, such
advance shall accrue interest at the Base Rate plus the Applicable Margin for
Advances set forth on the Transaction Schedule.

 

Section 3.02.         General. The provisions of Section 3.01 and any other
provisions relating to the types of Financings contemplated by each such section
shall not be operative until and unless such types of Financing have been made
available to the Company, as evidenced by the Transaction Schedule.

 

 - 32 - 

 

 

Section 3.03.         Taxes.

 

(a)          Payments Free of Taxes. All payments to be made hereunder by the
Company in respect of the Advances shall be made without deduction or
withholding for any Taxes, except as required by applicable lawApplicable Law
(including FATCA). If any applicable lawApplicable Law requires the deduction or
withholding of any Tax from any such payment by the Company, then the Company
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable lawApplicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by the Company shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Company. The Company shall timely pay
to the relevant Governmental Authority in accordance with applicable
lawApplicable Law, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

 

(c)          Indemnification by the Company. The Company shall indemnify each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Lender or required to be withheld or deducted from a payment to such Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Indemnification by the Lenders. Each Lender shall indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of 10.06 relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company to a Governmental Authority pursuant to this Section 3.03,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

 - 33 - 

 

 

(f)          Status of Secured Parties. (i)          Any Secured Party that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable lawApplicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.03(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)         any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)         any Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent, but only if the
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN, IRS Form W-8BEN-E
or applicable successor form establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, an IRS Form W-8BEN or IRS Form W-8BEN-E or any applicable successor
form establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

(ii)         an executed IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder”
of the Company within the meaning of Section 881(c)(3)(B) of the Code, and is
not a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form W-8BEN,
IRS Form W-8BEN-E or applicable successor form; or

 

(iv)         to the extent a Foreign Lender is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E or applicable successor form, a U.S. Tax Compliance Certificate,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;

 

 - 34 - 

 

  

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable lawApplicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable lawApplicable Law
to permit the Company or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable
lawApplicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(E)         The Administrative Agent shall deliver to the Company an electronic
copy of an IRS Form W-9 upon becoming a party under this Agreement. The
Administrative Agent represents to the Company that it is a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulations Section
1.1441-1 and a “U.S. financial institution” within the meaning of Treasury
Regulations Section 1.1471-3T and that it will comply with its obligations to
withhold under Section 1441 and FATCA.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

 - 35 - 

 

  

(h)          Survival. Each party’s obligations under this Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Financing Commitments, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

Article IV



COLLECTIONS AND PAYMENTS

 

Section 4.01.         Interest Proceeds. The Company shall notify (or shall
cause the Permitted Subsidiary to notify) the obligor with respect to each
Portfolio Investment to remit all amounts that constitute Interest Proceeds to
the Collection Account (or, in the case of Subsidiary Assets, the applicable
Pledged Account). To the extent Interest Proceeds are received other than by
deposit into the Collection Account, the Company shall cause all Interest
Proceeds on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Interest Proceeds received
by it immediately upon receipt thereof in accordance with the written direction
of the Portfolio Manager.

 

Interest Proceeds shall be retained in the Collection Account and held in cash
and/or invested (and reinvested) at the written direction of the Company (or the
Portfolio Manager on its behalf) delivered to the Collateral Agent in
dollar-denominated high-grade investmentsCash Equivalents selected by the
Portfolio Manager (unless an Event of Default has occurred and is continuing or
a Market Value Event has occurred, in which case, selected by the Administrative
Agent) (“Eligible Investments”). Eligible Investments shall mature no later than
the end of the then-current Calculation Period. Not later than five Business
Days following receipt, the Company shall cause the Permitted Subsidiary to
distribute Interest Proceeds received by it to the Company as a dividend or
equivalent equity distribution and deposit such Interest Proceeds into the
Collection Account.

 

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) to make Permitted
Distributions or Permitted Tax Distributions in accordance with this Agreement
with two (2) Business Days prior notice to the Administrative Agent.

 

Section 4.02.         Principal Proceeds. The Company shall (or shall cause the
Permitted Subsidiary to) notify the obligor with respect to each Portfolio
Investment to remit all amounts that constitute Principal Proceeds to the
Collection Account (or, in the case of Subsidiary Assets, the applicable Pledged
Account). To the extent Principal Proceeds are received other than by deposit
into the Collection Account, the Company shall cause all Principal Proceeds
received on the Portfolio Investments to be deposited in the Collection Account
or remitted to the Collateral Agent, and the Collateral Agent shall credit (or
cause to be credited) to the Collection Account all Principal Proceeds received
by it immediately upon receipt thereof in accordance with the written direction
of the Portfolio Manager.

 

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds. Not later than the fifth
Business Day following receipt, the Company shall cause the Permitted Subsidiary
to distribute all Principal Proceeds received by it to the Company as a dividend
or equivalent equity distribution and deposit such Principal Proceeds into the
Collection Account.

 

 - 36 - 

 

  

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and applied (i)
to make payments in accordance with this Agreement or (ii) towards the purchase
price of Portfolio Investments purchased in accordance with this Agreement, in
each case with prior notice to the Administrative Agent.

 

The Portfolio Manager shall notify the Administrative Agent and the Collateral
Agent if the Portfolio Manager reasonably determines in good faith that any
amounts in the Collection Account have been deposited in error or do not
otherwise constitute Principal Proceeds, whereupon such amounts on deposit in
the Collection Account may be withdrawn by the Collateral Agent (at the
direction of the Company and with written confirmation from the Administrative
Agent (or, upon the occurrence and during the continuance of an Event of Default
or upon the occurrence of a Market Value Event, the Administrative Agent)) on
the next succeeding Business Day and remitted to the Company. For the avoidance
of doubt, Principal Proceeds received in connection with the sale of any
Portfolio Investment pursuant to Section 1.04 following a Market Value Event
shall be used to prepay Advances as set forth therein at the written direction
of the Administrative Agent.

 

Section 4.03.         Principal and Interest Payments; Prepayments; Commitment
Fee.

 

(a)          The Company shall pay the unpaid principal amount of the Advances
(together with accrued interest thereon) to the Administrative Agent for the
account of each Lender on the Maturity Date in accordance with the Priority of
Payments and any and all cash in the Accounts shall be applied to the
satisfaction of the Secured Obligations on the Maturity Date and on each
Additional Distribution Date in accordance with the Priority of Payments.

 

(b)          Accrued interest on the Advances shall be payable in arrears on
each Interest Payment Date, each Additional Distribution Date and on the
Maturity Date in accordance with the Priority of Payments; provided that (i)
interest accrued pursuant to the second sentence of Section 3.01(b) shall be
payable on demand and (ii) in the event of any repayment or prepayment of any
Advances, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. “Interest Payment Date”
means the fifth Business Day after the last day of each Calculation Period.

 

(c)          

 

(i)          Subject to the requirements of this Section 4.03(c), the Company
shall have the right from time to time to prepay outstanding Advances in whole
or in part (A) on any Business Day that JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent, (B) in connection with a
Market Value Cure or (C) subject to the payment of the premium described in
clause (ii) below, up to but not more than three times during any Calculation
Period; provided that, the Company may not prepay any outstanding Advances
pursuant to this Section 4.03(c)(i)(C) during the Non-Call Period in an amount
that would cause the aggregate outstanding principal amount of the Advances to
be below the Minimum Funding Amount. The Company shall notify the Administrative
Agent, the Collateral Agent and the Collateral Administrator by electronic mail
of an executed document (attached as a .pdf or similar file) of any prepayment
pursuant to Section 4.03(c)(i)(A) or Section 4.03(c)(i)(C) not later than 2:00
p.m., New York City time, two (2) Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of the Advances to be prepaid. Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Except in connection with a Market Value Cure, each partial
prepayment of outstanding Advances shall be in an amount not less than
U.S.$2,000,000. Prepayments shall be accompanied by accrued and unpaid interest.

 

 - 37 - 

 

  

(ii)         Each prepayment or commitment reduction pursuant to Section
4.03(c)(i)(C) and Section 4.07(a) that is made after the Non-Call Period and on
or before DecemberApril 29, 2019,2020, whether in full or in part, shall be
accompanied by a premium equal to 1% of the principal amount of such prepayment
or commitment reduction; provided that no such premium shall be payable with
respect to any prepayment (or portion thereof) that does not exceed the positive
difference (if any) of (x) the then-current aggregate outstanding principal
amount of the Advances over (y) the then-current Minimum Funding Amount (the
“Excess Funded Amount”).

 

(d)          The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in accordance with the Priority of
Payments which shall accrue at 1.00% per annum (or, with respect to any date on
which the aggregate amount of Advances is greater than 77.5% of the Commitment
Amount, 0.60% per annum) on the average daily unused amount of the Financing
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the last day of the Reinvestment Period. Accrued
commitment fees shall be payable in arrears on each Interest Payment Date, and
on the date on which the Financing Commitments terminate. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(e)          The Company agrees to pay the Administrative Agent, for the account
of each Lender, (i) an upfront fee on the date hereof in an aggregate amount
equal to U.S.$1,000,000 and (ii) following an AccordionCommitment Increase Date,
if one occurs, a fee on such AccordionCommitment Increase Date in an aggregate
amount equal to the product of (x) 0.80% and (y) the aggregate increase of the
Financing Commitments on such AccordionCommitment Increase Date. Once paid, such
fees or any part thereof shall not be refundable under any circumstances.

 

(f)          Without limiting Section 4.03(c), the Company shall have the
obligation from time to time to prepay outstanding Advances in whole or in part
on any date with proceeds from sales of Portfolio Investments directed by the
Administrative Agent pursuant to Section 1.04 and as set forth in Sections
2.03(f) and 8.01(h). Prepayments shall be accompanied by accrued and unpaid
interest.

 

Section 4.04.         MV Cure Account

 

(a)          The Company shall cause all cash received by it in connection with
an Market Value Cure to be deposited in the MV Cure Account or remitted to the
Collateral Agent, and the Collateral Agent shall credit to the MV Cure Account
such amounts received by it (and identified in writing as such) immediately upon
receipt thereof. Prior to the Maturity Date, all cash amounts in the MV Cure
Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Financing
Providers). All amounts contributed to the Company by Parent in connection with
an MV Event Cure shall be paid free and clear of any right of chargeback or
other equitable claim.

 

(b)          Amounts on deposit in the MV Cure Account may be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company with prior notice to the Administrative Agent (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, to the Lenders for prepayment of Advances
and reduction of Financing Commitment); provided that the Company may not direct
any withdrawal from the MV Cure Account if the Borrowing Base Test is not
satisfied (or would not be satisfied after such withdrawal).

 

 - 38 - 

 

  

Section 4.05.         Priority of Payments. On (w) each Interest Payment Date,
(x) the Maturity Date, (y) any date after the occurrence of a Market Value Event
and (z) any date after the Maturity Date following an Event of Default and the
declaration of the Secured Obligations as due and payable (each date set forth
in clauses (y) and (z) above, an “Additional Distribution Date”), the Collateral
Agent shall distribute all amounts in the Collection Account in the following
order of priority (the “Priority of Payments”):

 

(a)          To pay (i) first, amounts due or payable to the Collateral Agent,
the Collateral Administrator and the Securities Intermediary hereunder and under
each other Loan Document (including fees, out-of-pocket expenses and
indemnities) and (ii) second, any other accrued and unpaid fees and out-of
pocket expenses (other than the commitment fee payable to the Lenders, but
including Lender indemnities) due hereunder and under each other Loan Document,
up to a maximum amount under this clause (a) of U.S.$100,000 (the “Cap”) on each
Interest Payment Date, the Maturity Date and each Additional Distribution Date
(in the case of any Additional Distribution Date or the Maturity Date, after
giving effect to all payments of such amounts on any other Additional
Distribution Date or Interest Payment Date occurring in the same calendar
quarter); provided that if an Event of Default has occurred and the
Administrative Agent has terminated the Financing Commitments and declared the
Secured Obligations due and payable, the Cap shall be increased to $200,000 for
payment to the Collateral Agent, the Collateral Administrator and the Securities
Intermediary in connection with any actions it has taken with respect to
enforcement of rights on the Collateral.

 

(b)          To deposit an amount equal to the Expense Reserve Account Amount in
the Expense Reserve Account;

 

(c)          To pay interest due in respect of the Advances, any amounts due or
payable pursuant to Section 3.03(c) and 3.03(f) and commitment fees payable to
the Lenders (pro rata based on amounts due);

 

(d)          To pay (i) on each Interest Payment Date, all prepayments of the
Advances permitted or required under this Agreement (including any applicable
premium) and (ii) on the Maturity Date (and, if applicable, any Additional
Distribution Date), principal of the Advances until the Advances are paid in
full;

 

(e)          (i) prior to the end of the Reinvestment Period, at the direction
of the Portfolio Manager, to fund the Unfunded Exposure Account up to the
Unfunded Exposure Amount and (ii) after the Reinvestment Period but prior to the
Maturity Date, to fund the Unfunded Exposure Account up to the Unfunded Exposure
Amount;

 

(f)          To pay all amounts set forth in clause (a) above not paid due to
the limitation set forth therein;

 

(g)          To the extent not reimbursed out of funds on deposit in the Expense
Reserve Account, to reimburse the Portfolio Manager and the Company for any and
all reasonable costs and expenses incurred by the Portfolio Manager and the
Company, as applicable, in connection with the Collateral or in the performance
of its obligations under this Agreement;

 

(h)          To make any Permitted Distributions or Permitted Tax Distributions
(using Interest Proceeds) directed pursuant to this Agreement; and

 

 - 39 - 

 

  

(i)          (i) On any Interest Payment Date other than the Maturity Date, to
deposit any remaining amounts in the Collection Account and (ii) on the Maturity
Date and any Additional Distribution Date, any remaining amounts to the Company.

 

Section 4.06.         Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Financing ProvidersLenders in respect of the FinancingsAdvances
and the amounts payable to the Portfolio Manager. At least two (2) Business Days
prior to each Interest Payment Date, the Administrative Agent shall deliver an
invoice to the Portfolio Manager, the Collateral Agent and the Collateral
Administrator in respect of the interest due on such Interest Payment Date. All
payments not made to the Administrative Agent for distribution to the Lenders
shall be made as directed in writing by the Administrative Agent. Subject to
Section 3.03 hereof, all payments by the Company hereunder shall be made without
setoff or counterclaim. All payments hereunder shall be made in U.S. dollars.
All interest calculated using the LIBO Rate hereunder shall be computed on the
basis of a year of 360 days and shall beall interest calculated using the Base
Rate hereunder shall be computed on the basis of a year of 365 days in each
case, payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

Section 4.07.         Termination or Reduction of Financing Commitments.

 

(a)          After the Non-Call Period (or any other date if JPMorgan Chase
Bank, National Association ceases to act as Administrative Agent), the Company
shall be entitled at its option, subject to the payment of the premium described
in Section 4.03(c)(ii), and upon three (3) Business Days’ prior written notice
to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Administrator) to either (i) terminate the Financing Commitments in
whole upon payment in full of all Advances, all accrued and unpaid interest, all
applicable premium and all other Secured Obligations (other than unmatured
contingent indemnification and reimbursement obligations) or (ii) reduce in part
the portion of the Financing Commitments that exceeds the sum of the outstanding
Advances. In addition, the Financing Commitments shall be automatically and
irrevocably reduced by the amount of any prepayment of Advances pursuant to
Section 4.03(c)(i)(C) during the Reinvestment Period that exceeds the Excess
Funded Amount.

 

(b)          The Financing Commitments shall be automatically and irrevocably
reduced on the date of any prepayment made in accordance with the definition of
“Market Value Cure” in an amount equal to the amount of such prepayment.

 

(c)          The Financing Commitments shall be reduced by the amount of the
sale proceeds resulting from a sale of any Portfolio Investment made at the
direction of the Administrative Agent pursuant to Section 1.04.[Reserved];

 

(d)          All unused Financing Commitments as of the last day of the
Reinvestment Period shall automatically be terminated.

 

(e)          The Financing Commitments shall be irrevocably reduced by the
amount of any repayment or prepayment of Advances following the last day of the
Reinvestment Period.

 

 - 40 - 

 

 

Article V

THE PORTFOLIO MANAGER

 

Section 5.01.         Appointment and Duties of the Portfolio Manager. The
Company hereby appoints the Portfolio Manager as its portfolio manager under
this Agreement and to perform the investment management functions of the Company
set forth herein, and the Portfolio Manager hereby accepts such appointment. For
so long as no Market Value Event has occurred and subject to Section 1.04, the
services to be provided by the Portfolio Manager shall consist of (x) selecting,
purchasing, managing and directing the investment, reinvestment, substitution
and disposition of Portfolio Investments, delivering Notices of Acquisition on
behalf of and in the name of the Company and (y) acting on behalf of the Company
for all other purposes hereof and the transactions contemplated hereby. The
Portfolio Manager agrees to comply with all covenants and restrictions imposed
on the Company herein and in each other Loan Document. The Company hereby
irrevocably appoints the Portfolio Manager its true and lawful agent and
attorney-in-fact (with full power of substitution) in its name, place and stead
and at its expense, in connection with the performance of its duties provided
for herein. Without limiting the foregoing:

 

(a)          The Portfolio Manager shall perform its obligations hereunder with
reasonable care, using a degree of skill not less than that which the Portfolio
Manager exercises with respect to assets of the nature of the Portfolio
Investments that it manages for itself and others having similar investment
objectives and restrictions; and

 

(b)          The Portfolio Manager shall not (and shall not cause the Company
to) take any action that it knows or reasonably should know would (1) violate
the constituent documents of the Company, (2) violate any law, rule or
regulation applicable to the Company, (3) require registration of the Company as
an “investment company” under the Investment Company Act of 1940, or (4) cause
the Company to violate the terms of this Agreement or any instruments relating
to the Portfolio Investments in any material respect.

 

The Portfolio Manager may employ third parties (including its Affiliates) to
render advice (including investment advice) and assistance to the Company and to
perform any of the Portfolio Manager’s duties hereunder, provided that the
Portfolio Manager shall not be relieved of any of its duties or liabilities
hereunder regardless of the performance of any services by third parties.

 

Section 5.02.         Portfolio Manager Representations As to Eligibility
Criteria; Etc. The Portfolio Manager represents to the other parties hereto that
(a) as of the Trade Date and Settlement Date for each Portfolio Investment
purchased and the Substitution Date for each Substitute Portfolio Investment,
such Portfolio Investment meets all of the applicable Eligibility Criteria
(unless otherwise consented to by the Administrative Agent) and, except as
otherwise permitted hereunder, the Concentration Limitations (as defined on
Schedule 4) shall be satisfied, or if not satisfied immediately prior to such
Purchase or Substitution, maintained or improved, after the consummation of the
related Purchase or Substitution (unless otherwise consented to by the
Administrative Agent) and (b) all of the information contained in the related
Notice of Acquisition is true, correct and complete in all material respects;
provided that, to the extent any such information was furnished to the Company
by any third party, such information is as of its delivery date true, complete
and correct in all material respects to the knowledge of the Portfolio Manager.

 

 - 41 - 

 

 

Section 5.03.         Limitation of Liability; Indemnification.

 

(a)          None of the Portfolio Manager, its Affiliates (other than, for the
avoidance of doubt, the Company and the Permitted Subsidiary to the extent
provided in the Loan Documents) and their respective partners, members,
managers, stockholders, directors, officers, employees and agents (each a
“Portfolio Manager Party”) will be liable to the Company, the Administrative
Agent, the Collateral Agent, the Collateral Administrator, the Securities
Intermediary, the Financing Providers or any other Person for any all expenses,
losses, damages, liabilities, demands, charges or claims of any kind or nature
whatsoever (including reasonable attorneys’ fees and accountants’ fees and costs
and expenses relating to investigating or defending any demands, charges and
claims) (“Losses”) incurred, or for any decrease in the value of the Collateral
as a result of, the actions taken or recommended, or for any omissions
(including, with respect to the Administrative Agent, the Collateral Agent, the
Collateral Administrator, the Securities Intermediary, the Administrative Agent
or any Financing Provider, any failure to timely grant any consent requested by
the Portfolio Manager) by, the Portfolio Manager, its Affiliates or their
respective partners, members, managers, stockholders, directors, officers,
employees or agents under or in connection with this Agreement, except that the
Portfolio Manager shall be so liable as and to the extent such Losses arise out
of or in connection with any Portfolio Manager Breach.

 

As used herein, “Portfolio Manager Breach” means the gross negligence, willful
misconduct or bad faith on the part of the Portfolio Manager under or in
connection with this Agreement.

 

(b)          To the extent permitted by Applicable Law, the Portfolio Manager
shall indemnify and hold harmless the Agents, the Collateral Administrator and
the Financing Providers and their respective Affiliates, directors, officers,
stockholders, partners, agents, employees and controlling persons (each an
“Indemnified Person”) from and against any and all Losses awarded against or
incurred by such Indemnified Person resulting from any Portfolio Manager Breach,
excluding, however, any Losses to the extent resulting from the gross
negligence, willful misconduct or bad faith on the part of such Indemnified
Person.

 

(c)          Any amounts subject to the indemnification provisions of this
Section 5.03 shall be paid by the Portfolio Manager to the Administrative Agent
on behalf of the applicable Indemnified Person within 30 Business Days following
receipt by the Portfolio Manager of the Administrative Agent’s written demand
therefor (and the Administrative Agent shall pay such amounts to the applicable
Indemnified Person promptly after the receipt by the Administrative Agent of
such amounts). The Administrative Agent, on behalf of any Indemnified Person
making a request for indemnification under this Section 5.03, shall submit to
the Portfolio Manager a certificate setting forth in reasonable detail the basis
for and the computations of the Losses with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(d)          If the Portfolio Manager has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Person, pursuant to this
Section 5.03 and such Indemnified Person thereafter collects any of such amounts
from others, such Indemnified Person will promptly repay such amounts collected
to the Portfolio Manager.

 

(e)          The Portfolio Manager shall not have any liability for making
indemnification hereunder to the extent any such indemnification constitutes
recourse for uncollectible or uncollected Portfolio Investments, results from or
relates to the performance of one or more Portfolio Investments or any decision
by the Portfolio Manager to acquire or sell or refrain from acquiring or selling
a Portfolio Investments or for special, punitive, indirect, consequential or
incidental damages (including but not limited to lost profits). Any
indemnification pursuant to this Section 5.03 shall not be payable from the
Collateral.

 

(f)          This Section 5.03 shall survive the termination of this Agreement
and the repayment of all amounts owing to the Financing Providers, the
Collateral Administrator and Agents hereunder.

 

 - 42 - 

 

 

Article VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 6.01.         Representations and Warranties. The Company (and, with
respect to clauses (a) through (e), (l), (n), (t) through (v) and (dd), the
Portfolio Manager) represents to the other parties hereto solely with respect to
itself (and, in the case of the Company, other than with respect to clauses (s),
(cc) and (dd), the Permitted Subsidiary) that as of the date hereof, the Third
A&R Date and each Trade Date (or as of such other date as maybe expressly set
forth below):

 

(a)          it is duly organized or incorporated, as the case may be, and
validly existing under the laws of the jurisdiction of its organization or
incorporation and has all requisite power and authority to execute, deliver and
perform this Agreement and each other Loan Document to which it is or may become
a party and to consummate the transactions herein and therein contemplated;

 

(b)          the execution, delivery and performance of this Agreement and each
such other Loan Document, and the consummation of the transactions contemplated
therein have been duly authorized by it and this Agreement and each other Loan
Document to which it is or may become a party constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms (subject
to (A) bankruptcy, insolvency, reorganization, or other similar laws affecting
the enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing);

 

(c)          the execution, delivery and performance of this Agreement and each
other Loan Document to which it is or may become a party and the consummation of
such transactions do not conflict with the provisions of its governing
instruments and, except where such violation would not reasonably be expected to
have a Material Adverse Effect, will not violate in any material way any
provisions of Applicable Law or regulation or any applicable order of any court
or regulatory body and will not result in the material breach of, or constitute
a default, or require any consent, under any material agreement, instrument or
document to which it is a party or by which it or any of its property may be
bound or affected;

 

(d)          it is not subject to any Adverse Proceeding;

 

(e)          it has obtained all consents and authorizations (including all
required consents and authorizations of any governmental authority) that are
necessary or advisable to be obtained by it in connection with the execution,
delivery and performance of this Agreement and each other Loan Document to which
it is or may become a party and each such consent and authorization is in full
force and effect except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

(f)          it is not required to register as an “investment company” as
defined in the Investment Company Act of 1940, as amended;

 

(g)          it has not issued any securities that are or are required to be
registered under the Securities Act of 1933, as amended, and it is not a
reporting company under the Securities Exchange Act of 1934, as amended;

 

(h)          it has no Indebtedness other than (i) Indebtedness incurred under
the terms of the Loan Documents, (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Loan Documents and (iii) if applicable, the
obligation to make future payments under any Delayed Funding Term Loan or
Revolving Loan;

 

 - 43 - 

 

  

(i)          (x) it does not have underlying assets which constitute “plan
assets” within the meaning of the Plan Asset Rules; and (y) it has not within
the last six years sponsored, maintained, contributed to, or been required to
contribute to and does not have any material liability with respect to any Plan;

 

(j)          as of the date of this Agreement it is, and after giving effect to
any Advance it will be, Solvent and it is not entering into this Agreement or
any other Loan Document or consummating any transaction contemplated hereby or
thereby with any intent to hinder, delay or defraud any of its creditors;

 

(k)          it is not in default under any other contract to which it is a
party except where such default would not reasonably be expected to have a
Material Adverse Effect;

 

(l)          it has complied in all material respects with all Applicable Laws,
judgments, agreements with governmental authorities, decrees and orders with
respect to its business and properties and the Portfolio;

 

(m)          it does not have any Subsidiaries (other than, solely with respect
to the Company, the Permitted Subsidiary), or own any Investments in any Person
other than the Portfolio Investments or Investments (i) constituting Eligible
Investments (as measured at their time of acquisition), (ii) acquired by the
Company with the approval of the Administrative Agent, or (iii) those the
Company shall have acquired or received as a distribution in connection with a
workout, bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof;

 

(n)          (x) it has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters actually known to it, without inquiry, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect and (y) no information (other than projections, forward-looking
information, general economic data, or industry information or information
relating to third parties) heretofore furnished by or on behalf of the Company
in writing to the Administrative Agent or any Lender in connection with this
Agreement or any transaction contemplated hereby (after taking into account all
updates, modifications and supplements to such information) contains (or, to the
extent any such information was furnished by or relating to a third party, to
the Company’'s or the Portfolio Manager's knowledge contains), when taken as a
whole, as of its delivery date, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;

 

(o)          [Reserved];

 

(p)          it has timely filed all Tax returns required by Applicable Law to
have been filed by it; all such Tax returns are true and correct in all material
respects; and it has paid or withheld (as applicable) all Taxes owing or
required to be withheld by it (if any) shown on such Tax returns, except any
such Taxes which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside in accordance with
GAAP on its books and records;

 

(q)          each of the Company and the Permitted Subsidiary is and will be
treated as a disregarded entity or partnership for U.S. federal income tax
purposes;

 

(r)          the Company is and will be wholly owned by the Parent, and the
Permitted Subsidiary is and will be wholly owned by the Company, each of which
is a U.S. Person;

 

 - 44 - 

 

  

(s)          prior to the date hereof, the Company has not engaged in any
business operations or activities other than as an ownership entity for
Portfolio Investments and similar loan or debt obligations and activities
incidental thereto;

 

(t)          neither it nor any of its Affiliates is (i) the subject or target
of Sanctions; (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the PATRIOT Act, i.e., a foreign bank
that does not have a physical presence in any country and that is not affiliated
with a bank that has a physical presence and an acceptable level of regulation
and supervision; or (iv) a person or entity that resides in or is organized
under the laws of a jurisdiction designated by the United States Secretary of
the Treasury under Sections 311 or 312 of the PATRIOT Act as warranting special
measures due to money laundering concerns. It is in compliance with all
applicable Sanctions and also in compliance with all applicable provisions of
the PATRIOT Act;

 

(u)          the Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its agents and their
respective directors, managers, officers and employees (as applicable) with
Anti-Corruption Laws and applicable Sanctions, and the Company and its officers
and employeesdirectors and, to its knowledge, its employees, members and agents
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Company being designated as a Sanctioned
Person. None of (i) the Company or its officers and employees or (ii) to the
knowledge of the Company, any manager or agent of the Company that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person;

 

(v)          the Loan Documents represent all of the material agreements between
the Portfolio Manager, the Parent, the Permitted Subsidiary and the Seller, on
the one hand, and the Company, on the other. The Company (or, in the case of
Subsidiary Investments, the Permitted Subsidiary) has good and marketable title
to all Portfolio Investments and other Collateral free of any Liens (other than
Liens in favor of the Secured Parties pursuant to the Loan Documents, Permitted
Liens and inchoate liens arising by operation of law);

 

(w)          it is not relying on any advice (whether written or oral) of any
Lender, the Administrative Agent or any of their Affiliates;

 

(x)          there are no judgments for Taxes with respect to the Company and no
claim is being asserted with respect to the Taxes of the Company;

 

(y)          all proceeds of the Advances will be used by the Company only in
accordance with the provisions of this Agreement. No part of the proceeds of any
Advance will be used by the Company to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.
Neither the making of any Advance nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve Board. No Advance is secured, directly
or indirectly, by Margin Stock, and the Collateral does not include Margin
Stock;

 

(z)          (y) [Reserved];

 

(aa)         (z) [Reserved];

 

 - 45 - 

 

  

(aa)         [Reserved];

 

(bb)         upon the making of each Advance, the Collateral Agent, for the
benefit of the Secured Parties, will have acquired a perfected, first priority
and valid security interest (except, as to priority, for any Permitted Liens) in
such Collateral, free and clear of any adverse claim (other than Permitted
Liens) or restrictions on transferability, to the extent (as to perfection and
priority) that a security interest in said Collateral may be perfected under the
applicable UCC;

 

(cc)         the Parent (i) is not required to register as an investment company
under the Investment Company Act of 1940, as amended, and (ii) has elected to be
treated a business development corporation for purposes of the Investment
Company Act of 1940, as amended;

 

(dd)         the Portfolio Manager is not required to register as an investment
adviser under the Investment Advisers Act of 1940, as amended;

 

(ee)         the constituent documents of the Permitted Subsidiary restrict its
activities to the origination, acquisition, holding and disposition of
Subsidiary Investments and activities incidental or related thereto; and

 

(ff)         the Company is the sole legal and beneficial owner of all equity
interests in the Permitted Subsidiary.

 

Section 6.02.         Covenants of the Company. The Company:

 

(a)          shall at all times (and shall ensure that the Permitted Subsidiary
shall at all times): (i) maintain at least one independent manager or director
(who is in the business of serving as an independent manager or director); (ii)
maintain its own separate books and records and bank accounts; (iii) hold itself
out to the public and all other Persons as a legal entity separate from any
other Person; (iv) have a board of managers separate from that of any other
Person; (v) file its own Tax returns, except to the extent that the Company is
treated as a “disregarded entity” for Tax purposes and is not required to file
Taxes under Applicable Law, and pay any Taxes so required to be paid under
Applicable Law, except for those Taxes being contested in good faith by
appropriate proceedings and in respect of which the Company has established
proper reserves on its books in accordance with GAAP; (vi) not commingle its
assets with assets of any other Person; (vii) conduct its business in its own
name and comply with all organizational formalities to maintain its separate
existence; (viii) maintain separate financial statements; (ix) pay its own
liabilities only out of its own funds; (x) maintain an arm’s length relationship
with the Parent and each of its other Affiliates; (xi) not hold out its credit
or assets as being available to satisfy the obligations of others; (xii)
allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including for shared office space; (xiii) use separate stationery,
invoices and checks; (xiv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person; (xv)
correct any known misunderstanding regarding its separate identity; (xvi)
maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xvii) not acquire the obligations or any securities of its
Affiliates; (xviii) cause the managers, officers, agents and other
representatives of the Company to act at all times with respect to the Company
consistently and in furtherance of the foregoing and in the best interests of
the Company; and (xix) maintain at least one special member, who, upon the
dissolution of the sole member or the withdrawal or the disassociation of the
sole member from the Company, shall immediately become the member of the Company
in accordance with its organizational documents.

 

 - 46 - 

 

 

(b)          shall not (i) engage, directly or indirectly, in any business,
other than the actions required or permitted to be performed under the preceding
clause (a), including, other than with respect to any warrants received in
connection with a Portfolio Investment, controlling the decisions or actions
respecting the daily business or affairs of any other Person except as otherwise
permitted hereunder (which, for the avoidance of doubt, shall not prohibit the
Company from taking, or refraining to take, any action under or with respect to
a Portfolio Investment); (ii) fail to be Solvent; (iii) release, sell, transfer,
convey or assign any Portfolio Investment (or permit the Permitted Subsidiary to
take any such action) unless in accordance with the Loan Documents; (iv) except
for capital contributions or capital distributions permitted under the terms and
conditions of this Agreement and properly reflected on the books and records of
the Company, enter into any transaction with an Affiliate of the Company except
on commercially reasonable terms similar to those available to unaffiliated
parties in an arm’s-length transaction; (v) identify itself as a department or
division of any other Person; or (vi) own any asset or property other than the
Collateral and the related assets and incidental personal property necessary for
the ownership or operation of these assets.

 

(c)          shall take all actions consistent with and shall not take any
action contrary to the “Facts and Assumptions” sections in the opinions of
Dechert LLP, dated the date hereof, relating to certain true sale and
non-consolidation matters;

 

(d)          shall not create, incur, assume or suffer to exist any Indebtedness
(and shall not permit the Permitted Subsidiary to do so) other than (i)
Indebtedness incurred under the terms of the Loan Documents, (ii) Indebtedness
incurred pursuant to certain ordinary business expenses arising pursuant to the
transactions contemplated by this Agreement and the other Loan Documents and
(iii) if applicable, the obligation to make future payments under any Delayed
Funding Term Loan or Revolving Loan;

 

(e)          shall comply with all Anti-Corruption Laws and applicable Sanctions
and shall maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company and its managers, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions;

 

(f)          (i) shall not amend any of its constituent documents or any
document to which it is a party in any manner that would reasonably be expected
to adversely affect the Lenders in any material respect without the prior
written consent of the Administrative Agent and (ii) shall not amend or permit
the Permitted Subsidiary to amend any of its constituent documents or any
document to which it is a party in any manner (other than an amendment of a
purely administrative or clerical nature) without the prior written consent of
the Administrative Agent);

 

(g)          [Reserved];

 

(h)          shall not (and shall not permit the Permitted Subsidiary to),
without the prior consent of the Administrative Agent (acting at the direction
of the Required Financing Providers), which consent may be withheld in the sole
and absolute discretion of the Required Financing Providers, enter into any
hedge agreement;

 

(i)          shall not (and shall ensure that the Permitted Subsidiary does not)
change its name, identity or entity structure in any manner that would make any
financing statement or continuation statement filed by the Company or the
Permitted Subsidiary (or by the Collateral Agent on behalf of the Company or the
Permitted Subsidiary) in accordance with subsection (a) above materially
misleading or change its jurisdiction of organization, unless the Company or the
Permitted Subsidiary shall have given the Administrative Agent and the
Collateral Agent at least 30 days prior written notice thereof, and shall
promptly file, or authorize the filing of, appropriate amendments to all
previously filed financing statements and continuation statements (and shall
provide a copy of such amendments to the Collateral Agent and Administrative
Agent together with written confirmation to the effect that all appropriate
amendments or other documents in respect of previously filed statements have
been filed);

 

 - 47 - 

 

  

(j)          shall do or cause to be done all things reasonably necessary to (i)
preserve and keep in full force and effect its existence as a limited liability
company (and the Permitted Subsidiary’s existence as a limited liability
company) and take all reasonable action to maintain its and the Permitted
Subsidiary’s rights, franchises, licenses and permits material to its business
or the Permitted Subsidiary’s business in its applicable jurisdiction of its
formation, (ii) qualify and remain qualified as a limited liability company in
good standing in each jurisdiction where the failure to qualify and remain
qualified would reasonably be expected to have a Material Adverse Effect and
(iii) cause the Permitted Subsidiary to qualify and remain qualified as a
limited liability company in good standing in each jurisdiction where the
failure to qualify and remain qualified would reasonably be expected to have a
Material Adverse Effect;

 

(k)          shall comply, and shall cause the Permitted Subsidiary to comply,
with all Applicable Law (whether statutory, regulatory or otherwise), except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect;

 

(l)          shall not (and shall not permit the Permitted Subsidiary to) merge
into or consolidate with any person or dissolve, terminate or liquidate in whole
or in part, in each case, without the prior written consent of the
Administrative Agent;

 

(m)          except for the Permitted Subsidiary and Investments permitted by
Section 6.02(u)(C) and without the prior written consent of the Administrative
Agent, shall not form, or cause to be formed, any Subsidiaries; or make or
suffer to exist (or permit the Permitted Subsidiary to make or suffer to exist)
any loans or advances to, or extend any credit to, or make any investments (by
way of transfer of property, contributions to capital, purchase of stock or
securities or evidences of indebtedness, acquisition of the business or assets,
or otherwise) in, any Affiliate or any other Person except investments as
otherwise permitted herein and pursuant to the other Loan Documents;

 

(n)          shall ensure that (i) its affairs and the Permitted Subsidiary’s
affairs are conducted so that its underlying assets do not constitute “plan
assets” within the meaning of the Plan Asset Rules, and (ii) it does not
sponsor, maintain, contribute to or become required to contribute to or have any
liability with respect to any Plan;

 

(o)          except for the security interest granted hereunder, under the
Equity Pledge Agreement and the Asset Pledge Agreement and as otherwise
permitted hereunder, shall not (and shall not permit the Permitted Subsidiary
to) sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on the Collateral or the Subsidiary
Investments or any interest therein (other than Liens in favor of the Secured
Parties pursuant to the Loan Documents, Permitted Liens and inchoate liens
arising by operation of law), and the Company shall defend the right, title, and
interest of the Collateral Agent (for the benefit of the Secured Parties) and
the Lenders in and to the Collateral and the Subsidiary Investments against all
claims of third parties claiming through or under the Company or the Permitted
Subsidiary (other than Liens in favor of the Secured Parties pursuant to the
Loan Documents, Permitted Liens and inchoate liens arising by operation of law);

 

 - 48 - 

 

 

(p)          shall promptly furnish to the Administrative Agent, and the
Administrative Agent shall furnish to the Lenders, copies of the following
financial statements, reports and information: (i) as soon as available, but in
any event within 120 days after the end of each fiscal year of the Parent, a
copy of the audited consolidated and consolidating balance sheet of the Parent
and its consolidated Subsidiaries as at the end of such year, the related
consolidated and consolidating statements of income for such year and the
related consolidated statements of changes in net assets and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year; provided, that the financial statements required to be delivered
pursuant to this clause (i) which are made available via EDGAR, or any successor
system of the Securities Exchange Commission, in the Parent’s annual report on
Form 10-K, shall be deemed delivered to the Administrative Agent on the date
such documents are made so available; (ii) as soon as available and in any event
within 45 days after the end of each fiscal quarter of each fiscal year (other
than the last fiscal quarter of each fiscal year), an unaudited consolidated and
consolidating balance sheet of the Parent and its consolidated Subsidiaries as
of the end of such fiscal quarter and including the prior comparable period (if
any), and the unaudited consolidated and consolidating statements of income of
the Parent and its consolidated Subsidiaries for such fiscal quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, and the unaudited consolidated statements of cash flows
of the Parent and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such fiscal quarter;
provided, that the financial statements required to be delivered pursuant to
this clause (ii) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in Parent’s quarterly report on Form 10-Q,
shall be deemed delivered to the Administrative Agent on the date such documents
are made so available; and (iii) from time to time, such other information or
documents (financial or otherwise) as the Administrative Agent or the Required
Financing Providers may reasonably request;

 

(q)          shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all Taxes levied or imposed upon the Company
or upon the income, profits or property of the Company; provided that the
Company shall not be required to pay or discharge or cause to be paid or
discharged any such Tax (i) the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect, and shall cause the Permitted Subsidiary to take all
such actions;

 

(r)          shall permit representatives of the Administrative Agent at any
time and from time to time as the Administrative Agent shall reasonably request
(A) to inspect and make copies of and abstracts from its records relating to the
Portfolio Investments and (B) to visit its properties in connection with the
collection, processing or managing of the Portfolio Investments for the purpose
of examining such records, and to discuss matters relating to the Portfolio
Investments or such Person’s performance under this Agreement and the other Loan
Documents with any officer or employee or auditor (if any) of such Person having
knowledge of such matters. The Company agrees to render to the Administrative
Agent such clerical and other assistance as may be reasonably requested with
regard to the foregoing; provided that such assistance shall not interfere in
any material respect with the Company’s or the Portfolio Manager’s business and
operations. So long as no Event of Default has occurred and is continuing, such
visits and inspections shall occur only (i) upon five (5) Business Days’ prior
written notice, (ii) during normal business hours and (iii) no more than once in
any calendar year. During the existence of an Event of Default, there shall be
no limit on the timing or number of such inspections and only one (1) Business
Day’ prior notice will be required before any inspection;

 

(s)          shall not use (and shall not permit the Permitted Subsidiary to
use) any part of the proceeds of any Advance, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the Board
of Governors of the Federal Reserve System of the United States of America,
including Regulations T, U and X;

 

 - 49 - 

 

 

(t)          shall not make any Restricted Payments without the prior written
consent of the Administrative Agent; provided that (A) the Company may make
Permitted Distributions subject to the other requirements of this Agreement and
(B) the Company may make Permitted Tax Distributions so long as (i) after giving
effect to such Permitted Tax Distribution, the Borrowing Base Test is satisfied,
(ii) the Company gives at least two (2) Business Days prior notice thereof to
the Administrative Agent and (iii) if Permitted Tax Distributions are made after
the occurrence and during the continuance of an Event of Default, the aggregate
amount of all Permitted Tax Distributions made in any 90 calendar day period
(after giving effect to such Permitted Tax Distribution) is not greater than
$1,500,000;

 

(u)          shall not make or hold any Investments, except its equity interest
in the Permitted Subsidiary, the Portfolio Investments or Investments (A)
constituting Eligible Investments (measured at the time of acquisition), (B)
that have been consented to by the Administrative Agent, (C) those the Company
shall have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof or (D) received in
connection with making an Eligible Investment;

 

(v)          shall not request any Advance, and shall not directly, or to the
knowledge of the Company, indirectly, use, and shall procure that its agents
shall not directly, or to the knowledge of the Company, indirectly, use, the
proceeds of any Advance (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto, and shall not permit the Permitted Subsidiary to take any such action;

 

(w)        shall not (and shall ensure that the Permitted Subsidiary does not)
acquire any Revolving Loan or Delayed Funding Term Loan if such acquisition
would cause the Unfunded Exposure Amount, collateralized or uncollateralized, to
exceed 10% of the Collateral Principal Amount;

 

(x)          other than pursuant to the Natixis Sale Agreement, the Parent Sale
Agreement or in connection with a Substitution, shall not transfer to any of its
Affiliates any Portfolio Investment purchased from any of its Affiliates (other
than sales to Affiliates conducted on terms and conditions consistent with those
of an arm’s length transaction and, if applicable, at fair market value);

 

(y)          shall post on a password protected website maintained by the
Portfolio Manager to which the Administrative Agent will have access or deliver
via email to the Administrative Agent, with respect to each obligor in respect
of a Portfolio Investment, within fifteenten (1510) Business Days of the
completion of the Portfolio Manager’s portfolio review of such obligor (which,
for any individual obligor, shall occur no less frequently than quarterly)'s
receipt of such information, without duplication of any other reporting
requirements set forth in this Agreement or any other Loan Document, any
management discussion and analysis provided by such obligor and any financial
reporting packages with respect to such obligor and with respect to each
Portfolio Investment for such obligor (including any attached or included
information, statements and calculations); provided that, if the financials for
such Portfolio Investment are not received as scheduled, the Portfolio Manager
shall diligently request such financials reporting packages and provide to the
Administrative Agent within five (5) Business Days of the receipt thereof. The
Company shall cause the Portfolio Manager to provide such other information as
the Administrative Agent may reasonably request with respect to any Portfolio
Investment or obligor (to the extent reasonably available to the Portfolio
Manager);

 

(z)          shall not elect to be classified as other than a disregarded entity
or partnership for U.S. federal income tax purposes, nor shall the Company take
any other action or actions that would cause it to be classified, taxed or
treated as a corporation or publicly traded partnership taxable as a corporation
for U.S. federal income tax purposes (including transferring interests in the
Company on or through an established securities market or secondary market (or
the substantial equivalent thereof), within the meaning of Section 7704(b) of
the Code (and Treasury regulations thereunder) and shall cause the Permitted
Subsidiary to be classified as a disregarded entity or partnership for U.S.
federal income tax purposes;

 

 - 50 - 

 

  

(aa)         shall only have partners or owners that are treated as U.S. Persons
or that are disregarded entities owned by a U.S. Person and shall not recognize
the transfer of any interest in the Company that constitutes equity for U.S.
federal income tax purposes to a person that is not a U.S. Person;

 

(bb)         shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be reasonably necessary to secure the rights and
remedies of the Secured Parties hereunder and to grant more effectively all or
any portion of the Collateral, maintain or preserve the security interest (and
the priority thereof) of this Agreement or to carry out more effectively the
purposes hereof, perfect, publish notice of or protect the validity of any grant
made or to be made by this Agreement, preserve and defend title to the
Collateral and the rights therein of the Collateral Agent and the Secured
Parties in the Collateral and the Collateral Agent against the claims of all
persons and parties, pay any and all Taxes levied or assessed upon all or any
part of the Collateral and use its commercially reasonable efforts to minimize
Taxes and any other costs arising in connection with its activities or give,
execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this Agreement or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest,
and hereby authorizes the Collateral Agent to file a UCC financing statement
listing ‘'all assets of the debtor’ in the collateral description of such
financing statement and shall ensure that the Permitted Subsidiary takes all
such actions with respect to its assets and the Asset Pledge Agreement;

 

(cc)         shall use all commercially reasonable efforts to elevate all
Participation Interests granted under the Natixis Sale Agreement to absolute
assignments within the applicable then-current standard settlement timeframes
set forth in LSTA guidelines;

 

(dd)         on the Effective Date, shall promptly (or, in any event, on the
Effective Date) cause the initial Advance to be applied to pay in full all
amounts payable by the Seller under the Natixis Credit Facility and shall obtain
the Natixis Lien Release;

 

(ee)         shall not (and shall not permit the Permitted Subsidiary to) become
liable in any way, whether directly or by assignment or as a guarantor or other
surety, for the obligations of a lessee under any lease, hire any employees or
make any distributions (other than in accordance with the Loan Documents);

 

(ff)         shall not maintain any bank accounts or securities accounts other
than the Accounts and shall not permit the Permitted Subsidiary to maintain any
bank accounts or securities accounts other than the Pledged Accounts;

 

(gg)         [Reserved];shall not act on behalf of, a country, territory, entity
or individual that, at the time of such act, is the subject or target of
Sanctions, and none of the Company, the Portfolio Manager or any of their
respective Affiliates, owners, directors or officers is a natural person or
entity with whom dealings are prohibited under Sanctions for a natural person or
entity required to comply with such Sanctions. The Company does not own and will
not acquire, and the Portfolio Manager will not cause the Company to own or
acquire, any security issued by, or interest in, any country, territory, or
entity whose direct ownership would be or is prohibited under Sanctions for a
natural person or entity required to comply with Sanctions;

 

 - 51 - 

 

  

(hh)         shall not permit the Permitted Subsidiary to Purchase any
Subsidiary Investment that is not held for the benefit of, or intended to be
transferred to, the Company or the Parent;

 

(ii)         except as otherwise expressly permitted herein, shall not (and
shall not permit the Permitted Subsidiary to) cancel or terminate any of the
underlying instruments in respect of a Portfolio Investment to which it is party
or beneficiary (in any capacity), or consent to or accept any cancellation or
termination of any of such agreements unless (in each case) the Administrative
Agent shall have consented thereto in its sole discretion; and

 

(jj)         shall give notice to the Administrative Agent promptly in writing
upon (and in no event later than three (3) Business Days (or, in the case of
clause (ii)(y) below, one (1) Business Day) after) the Company or the Portfolio
Manager has actual knowledge of the occurrence of any of the following:

 

(i)          any Adverse Proceeding; and

 

(ii)         any (x) Default or (y) Event of Default; and

 

(iii)        (ii) any adverse claim asserted against any of the Permitted
Subsidiary, Portfolio Investments, the Accounts, the Pledged AccountAccounts or
any other Collateral.

 

Section 6.03.         Amendments of Portfolio Investments, Etc. If the Company
or the Portfolio Manager receives any notice or other communication concerning
any amendment, supplement, consent, waiver or other modification of any
Portfolio Investment or any related underlying instrument or rights thereunder
(each, an “Amendment”) with respect to any Portfolio Investment or any related
underlying instrument, or makes any affirmative determination to exercise or
refrain from exercising any rights or remedies thereunder, it will give prompt
(and in any event, not later than three (3) Business Days’) notice thereof to
the Administrative Agent. In any such event, the Company shall exercise all
voting and other powers of ownership relating to such Amendment or the exercise
of such rights or remedies as the Portfolio Manager shall deem appropriate under
the circumstances. If an Event of Default has occurred and is continuing or a
Market Value Event has occurred, the Company will exercise all voting and other
powers of ownership as the Administrative Agent (acting at the direction of the
Required Financing Providers) shall instruct (it being understood that if the
terms of the related underlying instrument expressly prohibit or restrict any
such rights given to the Administrative Agent, then such right shall be limited
to the extent necessary so that such prohibition or restriction is not
violated). In any such case, following the Company's receipt thereof, the
Company shall promptly provide to the Administrative Agent copies of all
executed amendments to underlying instruments, executed waiver or consent forms
or other documents executed or delivered in connection with any Amendment.

 

 - 52 - 

 

 

Article VII

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)          the Company shall fail to pay any amount owing by it in respect of
the Secured Obligations (whether for principal, interest, fees or other amounts)
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise and, in the case
of amounts other than principal and interest, such failure continues for a
period of one (1) Business Day (or, in the case of a default in payment
resulting solely from an administrative error or omission by the Collateral
Agent or from a Disruption Event, two (2) Business Days) following the earlier
of (x) the Company becoming aware of such failure or (y) receipt of written
notice by the Company of such failure;

 

(b)          any representation or warranty made or deemed made by or on behalf
of the Company, the Portfolio Manager, the Permitted Subsidiary (collectively,
the “Credit Risk Parties”) or the Seller herein or in any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, or other document (other than projections, forward-looking
information, general economic data, industry information or information relating
to third parties) furnished pursuant hereto or in connection herewith or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute a failure) and if such
failure is capable of being remedied, such failure shall continue for a period
of 30 days following the earlier of (i) receipt by such Credit Risk Party or the
Seller, as applicable, of written notice of such inaccuracy from the
Administrative Agent and (ii) an officer of such Credit Risk Party or the
Seller, as applicable, becoming aware of such inaccuracy (or, if such failure
could not reasonably be expected to be cured within 30 days, such Credit Risk
Party or the Seller, as applicable, commences and diligently pursues such cure
and such failure is cured within 45 days);

 

(c)          (A) the Company (or to the extent it is obligated, the Permitted
Subsidiary) shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a)(i) through (vii), (xi) or (xix), (b)(i)
through (iv), (d), (f), (h), (i), (l), (m), (o), (t), (v), (dd) or, (ee) or (jj)
or (B) any Credit Risk Party or the Seller shall fail to observe or perform any
other covenant, condition or agreement contained herein (it being understood
that the failure of a Portfolio Investment to satisfy the Eligibility Criteria
after the date of its purchase shall not constitute such a failure) or in any
other Loan Document and, in the case of this clause (B), if such failure is
capable of being remedied, such failure shall continue for a period of 30 days
following the earlier of (i) receipt by such Credit Risk Party or the Seller, as
applicable, of written notice of such failure from the Administrative Agent and
(ii) an officer of such Credit Risk Party or the Seller, as applicable, becoming
aware of such failure (or, if such failure could not reasonably be expected to
be cured within 30 days, such Credit Risk Party or the Seller, as applicable,
commences and diligently pursues such cure and such failure is cured within 45
days);

 

(d)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Risk Party or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Risk Party or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for thirty
(30) days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

 - 53 - 

 

 

(e)          any Credit Risk Party shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (d) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Credit Risk Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f)          any Credit Risk Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(g)          the passing of a resolution by the equity holders of the Company or
the Permitted Subsidiary in respect of the winding up on a voluntary basis of
the Company or the Permitted Subsidiary;

 

(h)          any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of U.S.$1,000,000 (after giving effect
to insurance, if any, available with respect thereto) shall be rendered against
the Company or the Permitted Subsidiary, and the same shall remain unsatisfied,
unvacated, unbonded or unstayed for a period of sixty (60) days after the date
on which the right to appeal has expired;

 

(i)          an ERISA Event occurs;

 

(j)          a Change of Control occurs;

 

(k)          the Company or the arrangements contemplated by the Loan Documents,
shall become required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended;

 

(l)           the Portfolio Manager resigns as Portfolio Manager under this
Agreement; or

 

(m)          (i) failure of the Company to fund the Unfunded Exposure Account
when required in accordance with Section 2.03(f) other than in the case that any
Lender fails to make the Advance required in accordance with Section 2.03(f) or
(ii) failure of the Company to satisfy its obligations in respect of unfunded
obligations with respect to any Delayed Funding Term Loan or Revolving Loan
(including the payment of any amount in connection with the sale thereof to the
extent required under this Agreement) other than if the Company provides the
Administrative Agent with written notice in reasonable detail stating that it
has elected not to fund any applicable amount due to a good faith contractual
dispute with respect to the related Portfolio Investment or a determination by
the Company that an advance is not required under its underlying instruments;
provided that the failure of the Company to undertake any action set forth in
this clause (m) is not remedied within two Business Days; or

 

(n)          the Net Advances exceed the product of (a) 75% and (b) Net Asset
Value and the failure of the Company to maintain the required Net Asset Value
set forth in this clause (n) is not remedied within one Business Day after the
earlier of (x) receipt by the Company and the Portfolio Manager of written
notice of such failure from the Administrative Agent or (y) the date the Company
or the Portfolio Manager has actual knowledge of the occurrence of such excess;

 

 - 54 - 

 

 

then, and in every such event (other than an event with respect to the Company
described in clause (d) or (e) of this Article), and at any time thereafter in
each case during the continuance of such event, the Administrative Agent may,
and at the request of the Required Financing Providers shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Financing Commitments, and thereupon the Financing
Commitments shall terminate immediately, and (ii) declare all of the Secured
Obligations then outstanding to be due and payable in whole (or in part, in
which case any Secured Obligations not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the Secured
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Company accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company; and
in case of any event with respect to the Company described in clause (d) or (e)
of this Article, the Financing Commitments shall automatically terminate and all
Secured Obligations then outstanding, together with accrued interest thereon and
all fees and other obligations of the Company accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

 

Article VIII

ACCOUNTS; COLLATERAL SECURITY

 

Section 8.01.         The Accounts; Agreement As to Control.

 

(a)          Establishment and Maintenance of Accounts. The Company hereby
appoints Citibank, N.A. as Securities Intermediary and has directed and the
Securities Intermediary hereby acknowledges that it has established (1) an
account designated as the “Custodial Account”, (2) an account designated as the
“Collection Account”, (3) an account designated as the “MV Cure Account”, (4) an
account designated as the “Expense Reserve Account” and (5) an account
designated as the “Unfunded Exposure Account” (the Unfunded Exposure Account,
together with the Collection Account, the Custodial Account, the MV Cure
Account, the Expense Reserve Account and any successor accounts established in
connection with the resignation or removal of the Securities Intermediary, the
“Accounts”), and the account numbers for the Accounts are set forth on the
Transaction Schedule. The Securities Intermediary agrees to maintain each of the
Accounts as a securities intermediary in the name of the Company subject to the
lien of the Collateral Agent under this Agreement and (y) agrees not to change
the name or account number of any Account without the prior consent of the
Collateral Agent. The Securities Intermediary hereby certifies that it is a bank
or trust company that in the ordinary course of business maintains securities
accounts for others and in that capacity has established the Accounts in the
name of the Company.

 

(b)          Collateral Agent in Control of Securities Accounts. Each of the
parties hereto hereby agrees that (1) each Account shall be deemed to be a
“securities account” (within the meaning of Section 8-501(a) of the Uniform
Commercial Code in effect in the State of New York (the “UCC”)), (2) all
property credited to any Account shall be treated as a financial asset for
purposes of Article 8 of the UCC and (3) except as otherwise expressly provided
herein, the Collateral Agent will be exclusively entitled to exercise the rights
that comprise each financial asset credited to each Account. The parties hereto
agree that the Securities Intermediary shall act only on entitlement orders or
other instructions with respect to the Accounts originated by the Collateral
Agent and no other person (and without further consent by any other person); and
the Collateral Agent, for the benefit of the Secured Parties, shall have
exclusive control and the sole right of withdrawal over each Account. The only
permitted withdrawals from the Accounts shall be in accordance with the
provisions of this Agreement. Furthermore, the parties hereto agree that the
Portfolio Manager may, in its sole discretion, but shall not be obligated to,
direct the Securities Intermediary and the Collateral Agent to withdraw from the
Expense Reserve Account and pay to the Portfolio Manager an amount equal to any
and all reasonable costs and expenses incurred on behalf of the Company in
connection with its management, administration and collection activities with
respect to the Collateral and in compliance with the terms of this Agreement;
provided that such amount shall not exceed U.S.$100,000 during any Calculation
Period.

 

 - 55 - 

 

  

(c)          Subordination of Lien, Etc. If the Securities Intermediary has or
subsequently obtains by agreement, operation of law or otherwise a security
interest in any Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Collateral Agent. The property
credited to any Account will not be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Collateral Agent
(except that the Securities Intermediary may set-off (1) all amounts due to the
Securities Intermediary in respect of its customary fees and expenses for the
routine maintenance and operation of the Accounts, and (2) the face amount of
any checks which have been credited to any Account but are subsequently returned
unpaid because of uncollected or insufficient funds).

 

(d)          Property Registered, Indorsed, etc. to Securities Intermediary. All
securities or other property represented by a promissory note or an instrument
underlying any financial assets credited to any Account shall be registered in
the name of the Securities Intermediary, indorsed to the Securities Intermediary
in blank or credited to another securities account maintained in the name of the
Securities Intermediary, and in no case will any financial asset credited to any
Account be registered in the name of the Company, payable to the order of the
Company or specially indorsed to the Company except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank.

 

(e)          Jurisdiction; Governing Law of Accounts. The establishment and
maintenance of each Account and all interests, duties and obligations related
thereto shall be governed by the law of the State of New York and the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the UCC) shall be the State of New York. The parties further agree that the law
applicable to all of the issues in Article 2(1) of The Hague Convention on the
Law Applicable to Certain Rights in Respect of Securities Held with an
Intermediary shall be the law of the State of New York. Terms used in this
Section 8.01 without definition have the meanings given to them in the UCC.

 

(f)          No Duties. The parties hereto acknowledge and agree that the
Securities Intermediary shall not have any additional duties under this
Agreement other than those expressly set forth in this Section 8.01, and the
Securities Intermediary shall satisfy those duties expressly set forth in this
Section 8.01 so long as it acts without gross negligence, fraud, reckless
disregard or willful misconduct. Without limiting the generality of the
foregoing, the Securities Intermediary shall not be subject to any fiduciary or
other implied duties, and the Securities Intermediary shall not have any duty to
take any discretionary action or exercise any discretionary powers. The
Securities Intermediary shall be subject to all of the rights, protections and
immunities given to the Collateral Agent hereunder, including indemnities.

 

(g)          Investment of Funds on Deposit in the Expense Reserve Account and
Unfunded Exposure Account. All amounts on deposit in the Expense Reserve Account
and Unfunded Exposure Account shall be invested (and reinvested) at the written
direction of the Company (or the Portfolio Manager on its behalf) delivered to
the Collateral Agent in Eligible Investments; provided that, following the
occurrence of an Event of Default or a Market Value Event, all amounts on
deposit in the Expense Reserve Account and the Unfunded Exposure Account shall
be invested, reinvested and otherwise disposed of at the written direction of
the Administrative Agent delivered to the Collateral Agent.

 

 - 56 - 

 

 

(h)         Unfunded Exposure Account.

 

(i)          Amounts may be deposited into the Unfunded Exposure Account from
time to time in accordance with Section 4.05. Amounts shall also be deposited
into the Unfunded Exposure Account as set forth in Section 2.03(f).

 

(ii)         While an Event of Default is not occurring and a Market Value Event
has not occurred and subject to satisfaction of the Borrowing Base Test and
Section 2.03(g) (each after giving effect to such release), the Portfolio
Manager may direct, by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator), the release of funds
on deposit in the Unfunded Exposure Account (i) for the purpose of funding the
Company’s unfunded commitments with respect to Delayed Funding Term Loans and
Revolving Loans, for deposit into the Collection Account and (ii) so long as no
Unfunded Exposure Shortfall exists or would exist after giving effect to the
withdrawal. Upon the occurrence and during the continuance of an Event of
Default or the occurrence of a Market Value Event, at the written direction of
the Administrative Agent (with a copy to the Collateral Administrator), the
Securities Intermediary shall transfer all amounts in the Unfunded Exposure
Account to the Collection Account to prepay the outstanding Advances. Upon the
direction of the Company by means of an instruction in writing to the Securities
Intermediary (with a copy to the Collateral Administrator, the Collateral Agent
and the Administrative Agent), any amounts on deposit in the Unfunded Exposure
Account in excess of outstanding funding obligations of the Company shall be
released to the Collection Account to prepay the outstanding Advances; provided
that no such prepayment would cause the aggregate outstanding principal amount
of the Advances to be below the Minimum Funding Amount.

 

Section 8.02.         Collateral Security; Pledge; Delivery.

 

(a)          Grant of Security Interest. As collateral security for the prompt
payment in full when due of all the Company’s obligations to the Agents and the
Lenders (collectively, the “Secured Parties”) under this Agreement
(collectively, the “Secured Obligations”), the Company hereby pledges to the
Collateral Agent and grants a continuing security interest in favor of the
Collateral Agent in all of the Company’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising) all accounts, payment intangibles, general intangibles, chattel paper,
electronic chattel paper, instruments, deposit accounts, letter-of-credit
rights, investment property, and any and all other property of any type or
nature owned by it (all of the property described in this clause (a) being
collectively referred to herein as “Collateral”), including: (1) each Portfolio
Investment, (2) all of the Company’s interests in the Accounts and all
investments, obligations and other property from time to time credited thereto,
(3) the Natixis Sale Agreement and all rights related thereto, (4) the Parent
Sale Agreement and all rights related thereto, (5) the Company’s equity interest
in the Permitted Subsidiary, all rights relating thereto, and any other interest
of the Company in the Permitted Subsidiary, (6) all other property of the
Company and (7) all proceeds thereof, all accessions to and substitutions and
replacements for, any of the foregoing, and all rents, profits and products of
any thereof.

 

(b)          Delivery and Other Perfection. In furtherance of the collateral
arrangements contemplated herein, the Company and Permitted Subsidiary shall (1)
Deliver to the Collateral Agent the Collateral hereunder as and when acquired by
the Company; (2) if any of the securities, monies or other property pledged by
the Company and Permitted Subsidiary hereunder are received by the Company or
Permitted Subsidiary, forthwith take such action as is necessary to ensure the
Collateral Agent’s continuing perfected security interest in such Collateral
(including Delivering such securities, monies or other property to the
Collateral Agent); and (3) upon the reasonable request of the Administrative
Agent, deliver to the Administrative Agent, the Financing Providers and the
Collateral Agent, at the expense of the Company, legal opinions from Dechert LLP
or other counsel reasonably acceptable to the Administrative Agent and the
Financing Providers, as to the perfection and priority of the Collateral Agent’s
security interest in any of the Collateral.

 

 - 57 - 

 

  

“Deliver” (and its correlative forms) means the taking of the following steps by
the Company or the Portfolio Manager:

 

(1)         in the case of Portfolio Investments and Eligible Investments and
amounts on deposit in the MV Cure Account, by (x) causing the Securities
Intermediary to indicate by book entry that a financial asset comprised thereof
has been credited to the applicable Account and (y) causing the Securities
Intermediary to agree that it will comply with entitlement orders originated by
the Collateral Agent with respect to each such security entitlement without
further consent by the Company;

 

(2)         in the case of each general intangible, by notifying the obligor
thereunder of the security interest of the Collateral Agent;

 

(3)         in the case of Portfolio Investments consisting of money or
instruments (the “New York Collateral”) that do not constitute a financial asset
forming the basis of a security entitlement delivered to the Collateral Agent
pursuant to clause (1) above, by causing (x) the Collateral Agent to obtain
possession of such New York Collateral in the State of New York, or (y) a person
other than the Company and a securities intermediary (A)(I) to obtain possession
of such New York Collateral in the State of New York, and (II) to then
authenticate a record acknowledging that it holds possession of such New York
Collateral for the benefit of the Collateral Agent or (B)(I) to authenticate a
record acknowledging that it will take possession of such New York Collateral
for the benefit of the Collateral Agent and (II) to then acquire possession of
such New York Collateral in the State of New York;

 

(4)         in the case of any account which constitutes a “deposit account”
under Article 9 of the UCC, by causing the Securities Intermediary to
continuously identify in its books and records the security interest of the
Collateral Agent in such account and, except as may be expressly provided herein
to the contrary, establishing dominion and control over such account in favor of
the Collateral Agent; and

 

(5)         in all cases, by filing or causing the filing of a financing
statement with respect to such Collateral with the Delaware Secretary of State.

 

(c)          Remedies, Etc. During the period in which an Event of Default shall
have occurred and be continuing, the Collateral Agent shall (but only if and to
the extent directed in writing by the Required Financing Providers, with a copy
to the Company) do any of the following:

 

(1)         Exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party under the UCC (whether or not the UCC applies to
the affected Collateral) and also may, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent’s or its designee’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent or a designee of the Collateral Agent (acting at the
direction of the Required Financing Providers) may deem commercially reasonable.
The Company agrees that, to the extent notice of sale shall be required by law,
at least ten (10) days’ prior notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of the Collateral regardless of notice of sale having been
given. The Collateral Agent or its designee may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

 

 - 58 - 

 

  

(2)         Transfer all or any part of the Collateral into the name of the
Collateral Agent or a nominee thereof.

 

(3)         Enforce collection of any of the Collateral by suit or otherwise,
and surrender, release or exchange all or any part thereof, or compromise or
extend or renew for any period (whether or not longer than the original period)
any obligations of any nature of any party with respect thereto.

 

(4)         Endorse any checks, drafts, or other writings in the Company’s name
to allow collection of the Collateral.

 

(5)         Take control of any proceeds of the Collateral.

 

(6)         Execute (in the name, place and stead of any of the Company)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

(7)         Perform such other acts as may be reasonably required to do to
protect the Collateral Agent’s rights and interest hereunder.

 

(8)         Without limitation to the foregoing, exercise any available rights
and remedies under the Equity Pledge Agreement and the Asset Pledge Agreement.
In addition, nothing in this Agreement shall limit, or be construed as limiting,
any rights and remedies which the Collateral Agent (in any capacity) has under
the Asset Pledge Agreement or under the laws of any jurisdiction other than the
United States.

 

(d)          Compliance with Restrictions. The Company and the Portfolio Manager
agree that in any sale of any of the Collateral whenever an Event of Default
shall have occurred and be continuing, the Collateral Agent or its designee are
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel in writing is necessary in order
to avoid any violation of applicable lawApplicable Law (including compliance
with such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any governmental regulatory authority or official, and the Company
and the Portfolio Manager further agree that such compliance shall not, in and
of itself, result in such sale being considered or deemed not to have been made
in a commercially reasonable manner, nor shall the Collateral Agent be liable or
accountable to the Company or the Portfolio Manager for any discount allowed by
the reason of the fact that such Collateral is sold in good faith compliance
with any such limitation or restriction.

 

(e)          Private Sale. The Collateral Agent shall incur no liability as a
result of a sale of the Collateral, or any part thereof, at any private sale
pursuant to clause (c) above conducted in a commercially reasonable manner. The
Company and the Portfolio Manager hereby waive any claims against each Agent and
Financing Provider arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale.

 

 - 59 - 

 

  

(f)          Collateral Agent Appointed Attorney-in-Fact. The Company hereby
appoints the Collateral Agent as the Company’s attorney-in-fact (it being
understood that the Collateral Agent shall not be deemed to have assumed any of
the obligations of the Company by this appointment), with full authority in the
place and stead of the Company and in the name of the Company, from time to time
in the Collateral Agent’s discretion (exercised at the written direction of the
Administrative Agent or the Required Financing Providers, as the case may be),
after the occurrence and during the continuation of an Event of Default, to take
any action and to execute any instrument which the Administrative Agent or the
Required Financing Providers may deem necessary or advisable to accomplish the
purposes of this Agreement. The Company hereby acknowledges, consents and agrees
that the power of attorney granted pursuant to this clause is irrevocable during
the term of this Agreement and is coupled with an interest.

 

(g)          Further Assurances. The Company covenants and agrees that, from
time to time upon the request of the Collateral Agent (as directed by the
Administrative Agent), the Company will execute and deliver such further
documents, and do such other acts and things as the Collateral Agent (as
directed by the Administrative Agent) may reasonably request in order fully to
effect the purposes of this Agreement and to protect and preserve the priority
and validity of the security interest granted hereunder or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral; provided that no such document may alter the rights
and protections afforded to the Company or the Portfolio Manager herein.

 

(h)          Termination. Upon the payment in full of all Secured Obligations
and termination of the Financing Commitments, the security interest granted
herein shall automatically (and without further action by any party) terminate
and all rights to the Collateral shall revert to the Company. Upon any such
termination, the Collateral Agent will, at the Company’s sole expense, deliver
to the Company, or cause the Securities Intermediary to deliver, without any
representations, warranties or recourse of any kind whatsoever, all certificates
and instruments representing or evidencing all of the Collateral held by the
Securities Intermediary hereunder, and execute and deliver to the Company or its
nominee such documents as the Company shall reasonably request to evidence such
termination.

 

Article IX



THE AGENTS

 

Section 9.01.         Appointment of Administrative Agent and Collateral Agent.
Each of the Financing Providers hereby irrevocably appoints each of the
Administrative Agent and the Collateral Agent (each, an “Agent”" and
collectively, the “Agents”) as its agent and authorize such Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto. Anything contained herein to the contrary notwithstanding,
each Agent and each Financing Provider hereby agree that no Financing Provider
shall have any right individually to realize upon any of the Collateral
hereunder, it being understood and agreed that all powers, rights and remedies
hereunder with respect to the Collateral shall be exercised solely by the
Collateral Agent for the benefit of the Secured Parties at the direction of the
Administrative Agent.

 

Each financial institution serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Financing Provider (if applicable) as any
other Financing Provider and may exercise the same as though it were not an
Agent, and such financial institution and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Company as if it were not an Agent hereunder.

 

 - 60 - 

 

  

No Agent or the Collateral Administrator shall have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except that the foregoing shall not limit any duty
expressly set forth in this Agreement to include such rights and powers
expressly contemplated hereby that such Agent is required to exercise as
directed in writing by (i) in the case of the Collateral Agent (A) in respect of
the exercise of remedies under Section 8.02(c), the Required Financing
Providers, or (B) in all other cases, the Administrative Agent or (ii) in the
case of any Agent, the Required Financing Providers (or such other number or
percentage of the Financing Providers as shall be necessary under the
circumstances as provided herein), and (c) except as expressly set forth herein,
no Agent shall have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company that is
communicated to or obtained by the financial institution serving in the capacity
of such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it in the absence of its own gross
negligence or willful misconduct or with the consent or at the request or
direction of the Administrative Agent (in the case of the Collateral
Administrator and the Collateral Agent only) or the Required Financing Providers
(or such other number or percentage of the Financing Providers that shall be
permitted herein to direct such action or forbearance). None of the Collateral
Agent, the Collateral Administrator or the Securities Intermediary shall be
deemed to have knowledge of any Default, Event of Default, Market Value Event or
failure of the Borrowing Base Test unless and until a Responsible Officer has
received written notice thereof from the Company, a Financing Provider or the
Administrative Agent. None of the Collateral Agent, the Collateral
Administrator, the Securities Intermediary or the Administrative Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness, genuineness, value or sufficiency of
this Agreement, any other agreement, instrument or document or the Collateral,
or (v) the satisfaction of any condition set forth herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. None of the
Collateral Agent, the Collateral Administrator, the Securities Intermediary or
the Administrative Agent shall be required to risk or expend its own funds in
connection with the performance of its obligations hereunder if it reasonably
believes it will not receive reimbursement therefor hereunder.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
direction, opinion, document or other writing believed by it to be genuine and
to have been signed or sent by the proper person. Each Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper person, and shall not incur any liability for relying thereon. Each
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

In the event the Collateral Agent or the Collateral Administrator shall receive
conflicting instruction from the Administrative Agent and the Required Financing
Providers, the instruction of the Required Financing Providers shall govern.
Neither the Collateral Administrator nor the Collateral Agent shall have any
duties or obligations under or in respect of any other agreement (including any
agreement that may be referenced herein) to which it is not a party. The grant
of any permissive right or power to the Collateral Agent hereunder shall not be
construed to impose a duty to act.

 

 - 61 - 

 

 

It is expressly acknowledged and agreed that neither the Collateral
Administrator nor the Collateral Agent shall be responsible for, and shall not
be under any duty to monitor or determine, compliance with the Eligibility
Criteria (Schedule 3) or the Concentration Limitations (Schedule 4) in any
instance, to determine if the conditions of “Deliver” have been satisfied or
otherwise to monitor or determine compliance by any other person with the
requirements of this Agreement.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. No agent shall be
responsible for any misconduct or negligence on the part of any sub-agent or
attorney appointed by such Agent with due care. Each Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Affiliates and the respective directors, officers,
employees, agents and advisors of such person and its Affiliates (the “Related
Parties”) for such Agent. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Related Parties of each Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent, the
Securities Intermediary and the Administrative Agent may resign at any time upon
30 days’ notice to each other agent, the Financing Providers, the Portfolio
Manager and the Company. Upon any such resignation, the Required Financing
Providers shall have the right (with, so long as no Event of Default has
occurred and is continuing or Market Value Event has occurred, the consent of
the Company and the Portfolio Manager) to appoint a successor. If no successor
shall have been so appointed by the Required Financing Providers and shall have
accepted such appointment within thirty (30) days after the retiring Collateral
Administrator, Collateral Agent, Securities Intermediary or Administrative
Agent, as applicable, gives notice of its resignation, then the Administrative
Agent may, on behalf of the Financing Providers, appoint a successor which shall
be a financial institution with an office in New York, New York, or an Affiliate
of any such financial institution. If no successor shall have been so appointed
by the Administrative Agent and shall have accepted such appointment within
sixty (60) days after the retiring agent gives notice of its resignation, such
agent may petition a court of competent jurisdiction for the appointment of a
successor. Upon the acceptance of its appointment as Collateral Administrator,
Securities Intermediary, Administrative Agent or Collateral Agent, as the case
may be, hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring agent,
and the retiring agent shall be discharged from its duties and obligations
hereunder. After the retiring agent’s resignation hereunder, the provisions of
this Article and Sections 5.03 and 10.04 shall continue in effect for the
benefit of such retiring agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Administrator, Securities Intermediary,
Administrative Agent or Collateral Agent, as the case may be.

 

Subject to the appointment and acceptance of a successor as provided in this
paragraph, each of the Collateral Administrator, the Collateral Agent and the
Securities Intermediary may be removed at any time with 30 days’ notice by the
Company (with the written consent of the Administrative Agent), with notice to
the Collateral Administrator, the Collateral Agent, the Securities Intermediary,
the Financing Providers and the Portfolio Manager. Upon any such removal, the
Company shall have the right (with the consent of the Administrative Agent) to
appoint a successor to the Collateral Agent, the Collateral Administrator and/or
the Securities Intermediary, as applicable. If no successor to any such person
shall have been so appointed by the Company and shall have accepted such
appointment within thirty (30) days after such notice of removal, then the
Administrative Agent may appoint a successor which shall be a financial
institution with an office in New York, New York, or an Affiliate of any such
financial institution. Upon the acceptance of its appointment as Collateral
Administrator, Securities Intermediary or Collateral Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the removed agent, and the
removed agent shall be discharged from its duties and obligations hereunder.
After the removed agent’s removal hereunder, the provisions of this Article and
Sections 5.03 and 10.04 shall continue in effect for the benefit of such removed
agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Collateral Administrator, Securities Intermediary or Collateral Agent, as the
case may be.

 

 - 62 - 

 

  

Upon the request of the Company or the Administrative Agent or the successor
agent, such retiring or removed agent shall, upon payment of its charges then
unpaid, execute and deliver an instrument transferring to such successor agent
all the rights, powers and trusts of the retiring or removed agent, and shall
duly assign, transfer and deliver to such successor agent all property and money
held by such retiring or removed agent hereunder. Upon request of any such
successor agent, the Company and the Administrative Agent shall execute any and
all instruments for more fully and certainly vesting in and confirming to such
successor agent all such rights, powers and trusts.

 

Each Financing Provider acknowledges that it has, independently and without
reliance upon any Agent or any other Financing Provider and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Financing Provider also
acknowledges that it will, independently and without reliance upon any Agent or
any other Financing Provider and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder.

 

Anything in this Agreement notwithstanding, in no event shall any Agent, the
Collateral Administrator or the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including lost profits), even if such Agent, the Collateral Administrator or
the Securities Intermediary, as the case may be, has been advised of such loss
or damage and regardless of the form of action.

 

Each Agent and the Collateral Administrator shall not be liable for any error of
judgment made in good faith by an officer or officers of such Agent or the
Collateral Administrator, unless it shall be conclusively determined by a court
of competent jurisdiction that such Agent or the Collateral Administrator was
grossly negligent in ascertaining the pertinent facts.

 

Each Agent and the Collateral Administrator shall not be responsible for the
accuracy or content of any certificate, statement, direction or opinion
furnished to it in connection with this Agreement.

 

Each Agent and the Collateral Administrator shall not be bound to make any
investigation into the facts stated in any resolution, certificate, statement,
instrument, opinion, report, consent, order, approval, bond or other document or
have any responsibility for filing or recording any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder.

 

No Agent shall be responsible for delays or failures in performance resulting
from acts beyond its control. Such acts include but are not limited to acts of
God, strikes, lockouts, riots and acts of war. In connection with any payment,
the Collateral Agent and the Collateral Administrator are entitled to rely
conclusively on any instructions provided to them by the Administrative Agent.

 

The rights, protections and immunities given to the Agents in this Section 9.01
shall likewise be available and applicable to the Securities Intermediary and
the Collateral Administrator.

 

 - 63 - 

 

  

Section 9.02.         Additional Provisions Relating to the Collateral Agent,
Securities Intermediary and the Collateral Administrator.

 

(a)          Collateral Agent May Perform. The Collateral Agent shall from time
to time take such action (at the written direction of the Administrative Agent
or the Required Financing Providers) for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein,
provided that the Collateral Agent shall have no obligation to take any such
action in the absence of such direction and shall have no obligation to comply
with any such direction if it reasonably believes that the same (1) is contrary
to applicable lawApplicable Law or (2) might subject the Collateral Agent to any
loss, liability, cost or expense, unless the Administrative Agent or the
Required Financing Providers, as the case may be, issuing such instruction makes
provision satisfactory to the Collateral Agent for payment of same.

 

With respect to actions which are incidental to the actions specifically
delegated to the Collateral Agent hereunder, the Collateral Agent shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the written direction of the Administrative Agent;
provided that the Collateral Agent shall not be required to take any action
hereunder at the request of the Administrative Agent, the Required Financing
Providers or otherwise if the taking of such action, in the determination of the
Collateral Agent, (1) is contrary to applicable lawApplicable Law or (2) is
reasonably likely to subject the Collateral Agent to any loss, liability, cost
or expense, unless the Administrative Agent or the Required Financing Providers,
as the case may be, issuing such instruction make provision satisfactory to the
Collateral Agent for payment of same. In the event the Collateral Agent requests
the consent of the Administrative Agent and the Collateral Agent does not
receive a consent (either positive or negative) from the Administrative Agent
within ten (10) Business Days of its receipt of such request, the Administrative
Agent shall be deemed to have declined to consent to the relevant action. Any
action to be taken or not taken and any discretion to be exercised by the
Collateral Agent under the Asset Pledge Agreement and the Equity Pledge
Agreement will be done solely at the direction of the Administrative Agent.

 

If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action and shall have no liability in connection therewith
except as otherwise provided in this Agreement. The Collateral Agent shall act
in accordance with instructions received after such five (5) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions.

 

(b)          Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession, provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral if it
takes such action for that purpose as the Company reasonably requests at times
other than upon the occurrence and during the continuance of any Event of
Default, but failure of the Collateral Agent to comply with any such request at
any time shall not in itself be deemed a failure to exercise reasonable care.
The Collateral Agent will not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any liens thereon.

 

 - 64 - 

 

 

(c)          Collateral Agent Not Liable. Except to the extent arising from the
gross negligence, willful misconduct, criminal conduct, fraud or reckless
disregard of the Collateral Agent, the Collateral Agent shall not be liable by
reason of its compliance with the terms of this Agreement with respect to (1)
the investment of funds held thereunder in Eligible Investments (other than for
losses attributable to the Collateral Agent’s failure to make payments on
investments issued by the Collateral Agent, in its commercial capacity as
principal obligor and not as collateral agent, in accordance with their terms)
or (2) losses incurred as a result of the liquidation of any Eligible Investment
prior to its stated maturity.

 

(d)          Certain Rights and Obligations of the Collateral Agent. Without
further consent or authorization from any Financing Providers, the Collateral
Agent may execute any documents or instruments necessary to release any lien
encumbering any item of Collateral that is the subject of a sale or other
disposition of assets permitted by this Agreement or as otherwise permitted or
required hereunder or to which the Required Financing Providers have otherwise
consented. Anything contained herein to the contrary notwithstanding, in the
event of a foreclosure by the Collateral Agent on any of the Collateral pursuant
to a public or private sale, any Agent or Financing Provider may be the
purchaser of any or all of such Collateral at any such sale and the Collateral
Agent, as agent for and representative of the Financing Providers (but not any
Financing Provider in its individual capacity unless the Required Financing
Providers shall otherwise agree), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any collateral
payable by the purchaser at such sale.

 

(e)          Collateral Agent, Securities Intermediary and Collateral
Administrator Fees and Expenses. The Company agrees to pay to the Collateral
Agent, the Securities Intermediary and the Collateral Administrator such fees as
the Administrative Agent, the Collateral Agent, the Securities Intermediary, the
Collateral Administrator and the Portfolio Manager, may agree in writing. The
Company further agrees to pay to the Collateral Agent, the Securities
Intermediary and the Collateral Administrator, or reimburse the Collateral
Agent, the Securities Intermediary and the Collateral Administrator for paying,
reasonable and documented out-of-pocket expenses, including attorney’s fees, in
connection with this Agreement and the transactions contemplated hereby.

 

(f)          Execution by the Collateral Agent, the Securities Intermediary and
the Collateral Administrator. The Collateral Agent, the Securities Intermediary
and the Collateral Administrator are executing this Agreement solely in their
capacity as Collateral Agent, Securities Intermediary and Collateral
Administrator hereunder and in no event shall have any obligation to make any
Advance, provide any Financing or perform any obligation of the Administrative
Agent hereunder. Each of the Lenders, the Administrative Agent and the Borrower
hereby directs the Collateral Agent to execute and deliver the Asset Pledge
Agreement and the Equity Pledge Agreement and directs the Securities
Intermediary to execute and deliver the Asset Pledge Agreement.

 

(g)          Reports by the Collateral Administrator. The Company hereby
appoints Virtus Group LP as Collateral Administrator and directs the Collateral
Administrator to prepare the reports in a form agreed among the Collateral
Administrator, Administrative Agent and the Company. Without limitation to the
foregoing, upon the written request (including via email) of the Administrative
Agent, which may be in the form of a standing request, the Collateral
Administrator shall provide to the Administrative Agent a copy of the most
recent notice memo, distribution report or similar notice or report received by
it in respect of any Portfolio Investment(s) identified by the Administrative
Agent as soon as reasonably practicable after such request is made by the
Administrative Agent (or, if such request is a standing request, as soon as
reasonably practicable after such notice or report is received).

 

 - 65 - 

 

 

(h)          Information Provided to Collateral Agent and Collateral
Administrator. Without limiting the generality of any terms of this Section,
neither the Collateral Agent nor the Collateral Administrator shall have
liability for any failure, inability or unwillingness on the part of the
Portfolio Manager, the Administrative Agent, the Company or the Required
Financing Parties to provide accurate and complete information on a timely basis
to the Collateral Agent or the Collateral Administrator, as applicable, or
otherwise on the part of any such party to comply with the terms of this
Agreement, and shall have no liability for any inaccuracy or error in the
performance or observance on the Collateral Agent’s or Collateral
Administrator’s, as applicable, part of any of its duties hereunder that is
caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

Article X

MISCELLANEOUS

 

Section 10.01.         Non-Petition; Limited Recourse; Limited Recourse. Each of
the Collateral Agent, the Securities Intermediary, the Collateral Administrator
and the Portfolio Manager hereby agrees not to commence, or join in the
commencement of, any proceedings in any jurisdiction for the bankruptcy,
winding-up or liquidation of the Company or any similar proceedings, in each
case prior to the date that is one year and one day (or if longer, any
applicable preference period plus one day) after the payment in full of all
amounts owing to the parties hereto. The foregoing restrictions are a material
inducement for the parties hereto to enter into this Agreement and are an
essential term of this Agreement. The Administrative Agent or the Company may
seek and obtain specific performance of such restrictions (including injunctive
relief), including, without limitation, in any bankruptcy, winding-up,
liquidation or similar proceedings. The Company shall promptly object to the
institution of any bankruptcy, winding-up, liquidation or similar proceedings
against it and take all necessary or advisable steps to cause the dismissal of
any such proceeding; provided that such obligation shall be subject to the
availability of funds therefor. Nothing in this Section 10.01 shall limit the
right of any party hereto to file any claim or otherwise take any action with
respect to any proceeding of the type described in this Section that was
instituted by the Company or against the Company by any Person other than a
party hereto.

 

Notwithstanding any other provision of this Agreement, no recourse under any
obligation, covenant or agreement of the Company or the Portfolio Manager
contained in this Agreement shall be had against any incorporator, stockholder,
partner, officer, director, member, manager, employee or agent of the Company,
the Portfolio Manager or any of their respective Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and (with respect to the express obligations of the Portfolio Manager hereunder)
the Portfolio Manager and that no personal liability whatever shall attach to or
be incurred by any incorporator, stockholder, officer, director, member,
manager, employee or agent of the Company, the Portfolio Manager or any of their
respective Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
or the Portfolio Manager contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by the Company or the Portfolio
Manager of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement.

 

Section 10.02.         Notices. All notices and other communications in respect
hereof (including, without limitation, any modifications hereof, or requests,
waivers or consents hereunder) to be given or made by a party hereto shall be in
writing (including by electronic mail or other electronic messaging system of
.pdf or other similar files) to the other parties hereto at the addresses for
notices specified on the Transaction Schedule (or, as to any such party, at such
other address as shall be designated by such party in a notice to each other
party hereto). All such notices and other communications shall be deemed to have
been duly given when (a) transmitted by facsimile, (b) personally delivered, (c)
in the case of a mailed notice, upon receipt, or (d) in the case of notices and
communications transmitted by electronic mail or any other electronic messaging
system, upon delivery, in each case given or addressed as aforesaid.

 

 - 66 - 

 

 

Section 10.03.         No Waiver. No failure on the part of any party hereto to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04.         Expenses; Indemnity; Damage Waiver; Right of Setoff.

 

(a)          The Company shall pay (1) all fees and reasonable and documented
out of pocket expenses incurred by the Agents, the Collateral Administrator, the
Securities Intermediary and their Related Parties, including the fees, charges
and disbursements of outside counsel for each Agent and the Collateral
Administrator, and such other local counsel as required for the Agents and the
Collateral Administrator, collectively, in connection with the preparation and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (2) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Collateral Administrator and
the Lenders, including the fees, charges and disbursements of outside counsel
for each Agent, the Collateral Administrator and such other local counsel as
required for all of them, in connection herewith, including the enforcement or
protection of their rights in connection with this Agreement, including their
rights under this Section, or in connection with the Financings provided by them
hereunder, including all such reasonable and documented out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Financings.

 

(b)          The Company shall indemnify the Agents, the Collateral
Administrator, the Securities Intermediary, the Lenders and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of outside counsel for each Indemnitee and such other local
counsel as required for any Indemnitees, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (1) the
execution or delivery of this Agreement or any agreement or instrument
contemplated thereby, the performance by the parties thereto of their respective
obligations (including, without limitation, any breach of any representation or
warranty made by the Company or the Portfolio Manager hereunder (for the
avoidance of doubt, after giving effect to any limitation included in any such
representation or warranty relating to materiality or causing a Material Adverse
Effect)) or the exercise of the parties thereto of their respective rights or
the consummation of the transactions contemplated hereby, (2) any Financing or
the use of the proceeds therefrom, or (3) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or is pursuing or defending any such action;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, fraud,
reckless disregard or willful misconduct of such Indemnitee or (ii) with respect
to the Lenders, relate to the performance of the Portfolio Investments. This
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

 - 67 - 

 

  

(c)          To the extent permitted by Applicable Law, neither the Company nor
any Indemnitee shall assert, and each hereby waives, any claim against the
Company or any Indemnitee, as applicable, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement, instrument or transaction contemplated hereby, any
Financing or the use of the proceeds thereof.

 

(d)          If an Event of Default shall have occurred and be continuing, each
Financing Provider and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such
Financing Provider or Affiliate to or for the credit or the account of the
Company against any of and all the obligations of the Company now or hereafter
existing under this Agreement held by such Financing Provider, irrespective of
whether or not such Financing Provider shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Financing Provider under this clause (d) are in addition to other rights and
remedies (including other rights of setoff) which such Financing Provider may
have.

 

Section 10.05.         Amendments. No amendment, modification or waiver in
respect of this Agreement will be effective unless in writing (including,
without limitation, a writing evidenced by a facsimile transmission or
electronic mail) and executed by each of the Company, the Agents, the Collateral
Administrator, the Required Financing Providers and the Portfolio Manager;
provided, however, that any amendment to this Agreement that the Administrative
Agent determines in its commercially reasonable judgment is necessary to
effectuate the purposes of Section 1.04 hereof following the occurrence and
during the continuance of an Event of Default or following the occurrence of a
Market Value Event and which would not result in an increase or decrease in the
rights, duties or liabilities of the Portfolio Manager shall not be required to
be executed by the Portfolio Manager; provided, further, that the Administrative
Agent may waive any of the Eligibility Criteria and the requirements set forth
in Schedule 3 or Schedule 4 in its sole discretion; provided further , that none
of the Collateral Agent, the Collateral Administrator or the Securities
Intermediary shall be required to execute any amendment that affects its rights,
duties, protections or immunities.

 

Section 10.06.         Successors; Assignments.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Portfolio Manager, the Administrative Agent and each Financing Provider (and
any attempted assignment or transfer by the Company without such consent shall
be null and void) and the Portfolio Manager may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent. Except as expressly set forth herein, nothing in this
Agreement, expressed or implied, shall be construed to confer upon any person
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)          Subject to the conditions set forth below, any Lender may assign to
one or more banks or other financial institutions (or Affiliates thereof) or,
after the occurrence and during the continuance of an Event of Default or after
the occurrence of a Market Value Event, any other person, all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Financing Commitment and the Advances at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of the
Administrative Agent; provided that no consent of the Administrative Agent shall
be required for an assignment of any Financing Commitment to an assignee that is
a Lender (or any Affiliate thereof) with a Financing Commitment immediately
prior to giving effect to such assignment.

 

 - 68 - 

 

  

Assignments shall be subject to the following additional conditions: (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; (B) the
parties to each assignment shall execute and deliver to the Administrative Agent
an assignment and assumption agreement in form and substance acceptable to the
Administrative Agent; and (C) unless a Market Value Event has occurred or an
Event of Default has occurred and is continuing, no Lender may assign this
Agreement or any of its rights and obligations under this Agreement to a Person
that is primarily engaged in alternative asset management, including, without
limitation, any private equity fund, distressed asset fund or hedge fund, in
each case, without the prior written consent of the Company.

 

Subject to acceptance and recording thereof below, from and after the effective
date specified in each assignment and assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such assignment
and assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such assignment and assumption, be released from its
obligations under this Agreement (and, in the case of an assignment and
assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto as a Lender but
shall continue to be entitled to the benefits of Sections 5.03 and 10.04).

 

The Administrative Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Financing Commitment of, and principal amount of the
Advances owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the parties hereto shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company, any Lender and the
Portfolio Manager, at any reasonable time and from time to time upon reasonable
prior notice. Upon its receipt of a duly completed assignment and assumption
executed by an assigning Lender and an assignee, the Administrative Agent shall
accept such assignment and assumption and record the information contained
therein in the Register.

 

(c)          Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Lender Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Financing
Commitment and the Advances owing to it); provided that (1) such Lender’s
obligations under this Agreement shall remain unchanged, (2) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (3) the Company, the Agents and the other Financing
Providers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Lender Participant, agree to
any Material Amendment that affects such Lender Participant. As used herein,
“Material Amendment” means any amendment, modification or supplement to this
Agreement that (i) increases the Financing Commitment of any Lender, (ii)
reduces the principal amount of any Advance or reduces the rate of interest
thereon, or reduces any fees payable hereunder, (iii) postpones the scheduled
date of payment of the principal amount of any Advance, or any interest thereon,
or any other amounts payable hereunder, or reduces the amount of, waives or
excuses any such payment, or postpones the scheduled date of expiration of any
Financing Commitment, (iv) changes any provision in a manner that would alter
the pro rata sharing of payments required hereby, or (v) changes any of the
provisions of this Section or the definition of “Required Financing Providers”
or any other provision hereof specifying the number or percentage of Financing
Providers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder. No Lender Participant shall be a
Person that is primarily engaged in alternative asset management, including,
without limitation, any private equity fund, distressed asset fund or hedge
fund, in each case, without the prior written consent of the Company.

 

 - 69 - 

 

  

(d)          Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts (and
stated interest) of each Lender Participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Lender Participant or any
information relating to a Lender Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. The Company
agrees that each Participant shall be entitled to the benefits of Sections
3.01(e) and 3.03 (subject to the requirements and limitations therein, including
the requirements under Section 3.03(f) (it being understood that the
documentation required under Section 3.03(f) shall be delivered to the Lender
that sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (d) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.01(f) relating to replacement of Lenders as if it were an assignee
under paragraph (b) of this Section 10.06; and (B) shall not be entitled to
receive any greater payment under Sections 3.01(e) and 3.03, with respect to any
participation, than the Lender that sells the participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender or the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the replacement of Lenders
provisions set forth in Section 3.01(f) with respect to any Participant.

 

Section 10.07.         Governing Law; Submission to Jurisdiction; Etc.

 

(a)          Governing Law. This Agreement will be governed by and construed in
accordance with the law of the State of New York.

 

(b)          Submission to Jurisdiction. With respect to any suit, action or
proceedings relating to this Agreement (collectively, “Proceedings”), each party
hereto irrevocably (i) submits to the non-exclusive jurisdiction of the courts
of the State of New York and the United States District Court located in the
Borough of Manhattan in New York City and (ii) waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.
Nothing in this Agreement precludes any party hereto from bringing Proceedings
in any other jurisdiction, nor will the bringing of Proceedings in any one or
more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction.

 

 - 70 - 

 

  

(c)          Waiver of Jury Trial. EACH OF THE PARTIES HERETO AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE FINANCING PROVIDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.08.         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Advance,
together with all fees, charges and other amounts which are treated as interest
on such Advance under applicable lawApplicable Law (collectively the “Charges”),
shall exceed the maximum lawful rate (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by the Financing Provider
holding such Advance in accordance with applicable lawApplicable Law, the rate
of interest payable in respect of such Advance hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Advance but were not payable as a result of the operation of
this Section 10.08 shall be cumulated and the interest and Charges payable to
such Financing Provider in respect of other Advances or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Financing Provider.

 

Section 10.09.         PATRIOT Act. Each Financing Provider and Agent that is
subject to the requirements of the PATRIOT Act hereby notifies the Company that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Financing Provider or Agent to identify the Company in accordance
with the PATRIOT Act.

 

Section 10.10.         Counterparts. This Agreement may be executed in any
number of counterparts by facsimile or other written form of communication, each
of which shall be deemed to be an original as against the party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.

 

Section 10.11.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

 - 71 - 

 

  

(1)         a reduction in full or in part or cancellation of any such
liability;

 

(2)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(3)         the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

As used herein:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[remainder of page intentionally blank]

 

 - 72 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  WHITEHORSE FINANCE CREDIT I, LLC, as Company       By:  WhiteHorse Finance,
Inc., its Designated Manager         By                 Name:   Title:        
WHITEHORSE FINANCE, INC., as Portfolio Manager         By     Name:  Edward J.
Giordano   Title:  Chief Financial Officer

 

 

 

 

  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent         By
                Name:   Title:

 

 

 

 

  CITIBANK, N.A., as Collateral Agent         By                   Name:    
Title:           CITIBANK, N.A., as Securities Intermediary         By     Name:
    Title:           VIRTUS GROUP LP, as Collateral Administrator         By    
Name:     Title:           The Financing Providers       JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Lender         By     Name:     Title:  

 



 

 

 

SCHEDULE 1

 

Transaction Schedule

 

1. Types of Financing Available Financing Limit             Advances yes   Prior
to an AccordionCommitment Increase Date:  U.S.$200,000,000; After an
AccordionCommitment Increase Date, if any, U.S.$235,000,000           2.
Financing Providers   Financing Commitment           Lender: JPMorgan Chase
Bank, National Association   Prior to an AccordionCommitment Increase
Date:  U.S.$200,000,000; After an AccordionCommitment Increase Date, if any,
U.S.$235,000,000, in each case, as reduced from time to time pursuant to Section
4.07

 

3. Scheduled Termination Date: December 29, 2021       4. Interest Rates        
  Applicable Margin for Advances:

With respect to interest based on the LIBO Rate, 2.75% per annum.

With respect to interest based on the Base Rate, 2.75% per annum.

      5. Account Numbers           Custodial Account: 11548100   Collection
Account: 11548200   Expense Reserve Account: 11548300   MV Cure Account:
11548400   Unfunded Exposure Account: 11548500       6. Market Value Trigger:
16565%   Market Value Cure Trigger: 57%

 

7. Purchases of Restricted Securities       Notwithstanding anything herein to
the contrary, no Portfolio Investment may constitute, at the time of initial
purchase, a Restricted Security.  As used herein, “Restricted Security” means
any security that forms part of a new issue of publicly or privately issued
securities (a) with respect to which an Affiliate of any Financing Provider that
is a “broker” or a “dealer”, within the meaning of the Securities Exchange Act
of 1934, participated in the distribution as a member of a selling syndicate or
group within 30 days of the proposed purchase by the Company and (b) which the
Company proposes to purchase from any such Affiliate of any Financing
Provider.  

 

 

 

 

Addresses for Notices

 

The Company:  

WhiteHorse Finance Credit I, LLC

1450 Brickell Avenue, 31st Floor

Miami, FL 33131 

 

Attn: Operations

Email: operations@higcapital.com

          The Portfolio Manager:  

WhiteHorse Finance, Inc.

1450 Brickell Avenue, 31st Floor

Miami, FL 33131 

 

Attn: Edward J. Giordano

Email: egiordano@higcapital.com

operations@higcapital.com

          The Administrative Agent:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd.,

3rd Floor

Newark, Delaware 19713 

 

Attention: DE_Custom_Business,

attention: Nick Rapak

Telephone: (302) 634-4961

             

with a copy to

 

       

JPMorgan Chase Bank, National Association

383 Madison Ave.

New York, New York 10179

 

Attention: Louis Cerrotta

Telephone: 212-622-7092

Email: louis.cerrotta@jpmorgan.com

de_custom_business@jpmorgan.com

NA_Private_Financing_Diligence@jpmorgan.com 

          The Collateral Agent:  

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

 

Attention: Agency & Trust

Whitehorse Finance Credit I, LLC

Telephone: (713) 693-6677

Email: jacqueline.suarez@citi.com 

                    The Securities Intermediary:  

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

 

Attention: Agency & Trust

Whitehorse Finance Credit I, LLC

Telephone: (713) 693-6677

Email: jacqueline.suarez@citi.com 

          The Collateral Administrator:  

Whitehorse Finance Credit I LLC c/o Virtus Group, LP

1301 Fannin St., Suite 1700

Houston, TX

 

Attention: Paul Plank

Telephone: (713) 993-4300

Facsimile: (877) 595-1376

Email: WhitehorseFinCredILLC@virtusllc.com 

 

 - 2 - 

 

 

JPMCB:  

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

 

Attention: Robert Nichols

Facsimile: (302) 634-1092

   

with a copy to:

 

       

JPMorgan Chase Bank, National Association

270 Park Avenue

New York, New York 10017 

 

Attention: Eugene O’Neill

Telephone: 212-834-9295

          Each other Financing Provider:   The address (or facsimile number or
electronic mail address) provided by it to the Administrative Agent.    

  

 - 3 - 

 

 

SCHEDULE 2

 

Contents of Notices of Acquisition

 

Each Notice of Acquisition shall include the following information for the
related Portfolio Investment(s):

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

DE_Custom_Business

Attention: Nick Rapak

Email: de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Michael Grogan

Email: NA_Private_Financing_Diligence@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

DE_Custom_Business

Attention: Robert Nichols

 

cc:

 

Citibank, N.A., as Collateral Agent

 

Virtus Group LP, as Collateral Administrator

 

 

 

  

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended and restated as of June 27, 2016, as amended October 14, 2016, as
amended and restated as of June 29, 2017, as further amended and restated as of
May 15, 2018 and as further amended from time to time, the “Agreement”), among
WhiteHorse Finance Credit I, LLC, as borrower (the “Company”), JPMorgan Chase
Bank, National Association, as administrative agent (the “Administrative
Agent”), WhiteHorse Finance, Inc., as portfolio manager (the “Portfolio
Manager”), the financing providers party thereto and the collateral agent and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, the Portfolio Manager hereby [requests approval for
the Company to acquire][notifies the Administrative Agent of the Company’s
intention to acquire] via [Purchase][Substitution] the following Portfolio
Investment(s):1

 

Obligor Jurisdiction Identifier
(LoanX) Requested
Notional
Amount Asset Class Current Pay
(Y/N) Syndication
Type Lien Tranche
Size Price Spread/Coupon Base
Rate LIBOR
Floor Maturity GICS3
Industry LTM EBITDA (in
millions) LTM Capital
Expenditures (in
millions) Leverage Through
Tranche (Net)                                                                  
     

 

Fund   Issuer / Obligor   Jurisdiction   Identifier (LoanX; CUSIP)   Requested
Notional Amount   Asset Class   Current Pay (Y/N)   Syndication Type   Lien  
Tranche Size   Price   Spread / Coupon   Base Rate   LIBOR Floor   Maturity  
Moody's Industry   LTM EBITDA (In Millions)   LTM Capital Expenditures (in
Millions)   Leverage Through Tranche (Net)   Interest Coverage   Financial
Covenants   Security Identifier   Security Description   Quantity  

 

1Company to complete as applicable.

 



 - 2 - 

 

 

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment, (3)
quarterly statements for the previous most recently ended eight fiscal quarters
of the obligor of each such Portfolio Investment, (4) any appraisal or valuation
reports conducted by third parties in connection with the proposed investment by
the Company, (5) applicable “proof of existence” details (if requested by the
Administrative Agent) and (6) the ratio of indebtedness to EBITDA as calculated
by the Portfolio Manager. The Portfolio Manager acknowledges that it will
provide such other information from time to time reasonably requested by the
Administrative Agent.

 

  Very truly yours,           WHITEHORSE FINANCE, INC., as Portfolio Manager    
        By                 Name:       Title:    

 



 - 3 - 

 

 

SCHEDULE 3

 

Eligibility Criteria

 

1.Each Portfolio Investment is a Loan or a debt security and is not a Synthetic
Security, a Zero-Coupon Security, a Structured Finance Obligation, a
Participation Interest (other than Initial Portfolio Investments), a Mezzanine
Obligation (or, for the avoidance of doubt, any other unsecured obligation of an
obligor) or a Letter of Credit.

 

2.Such Portfolio Investment does not require the making of any future advance or
payment by the Company to the issuer thereof or any related counterparty except
in connection with a Delayed Funding Term Loan or a Revolving Loan.

 

3.Such Portfolio Investment is eligible to be entered into by, sold or assigned
to the Company and pledged to the Collateral Agent.

 

4.Such Portfolio Investment is denominated and payable in U.S. dollars.

 

5.Such Portfolio Investment is issued by a company organized in an Eligible
Jurisdiction and, if such company is not organized in the United States, such
company has submitted to jurisdiction in the United States in the related
underlying instrument and the related underlying instrument is governed by the
laws of a State of the United States.

 

6.[Reserved].

 

7.Such Portfolio Investment is not subject to an event of default (as defined in
the underlying instruments for such Portfolio Investment) in accordance with its
terms (including the terms of its underlying instruments after giving effect to
any grace and/or cure period set forth in the related loan agreement, but not to
exceed five (5) days) and no Indebtedness of the obligor thereon ranking pari
passu with such Portfolio Investment is in default with respect to the payment
of principal or interest for which the lenders for such pari passu Indebtedness
have elected to accelerate such Indebtedness, which such default would trigger a
default under the related loan agreement (after giving effect to any grace
and/or cure period set forth in the related loan agreement, but not to exceed
five (5) days) (a “Defaulted Obligation”).

 

8.On the Trade Date, the timely repayment of such Portfolio Investment is not
subject to non-credit-related risk as determined by the Portfolio Manager in its
good faith and reasonable judgment.

 

9.Such Portfolio Investment is not an equity security and does not provide, on
the date of acquisition, for conversion or exchange at any time over its life
into an equity security.

 

10.Such Portfolio Investment will not cause the Company or the pool of
Collateral to be required to register as an investment company under the
Investment Company Act of 1940, as amended.

 

 

 

 

11.In the case of a Portfolio Investment that is a Loan, (i) the Administrative
Agent is an "Eligible Assignee" (as such term, or comparable term, is defined in
the documents evidencing such Portfolio Investment) and such Portfolio
Investment is otherwise permitted to be entered into by, sold or assigned to the
Administrative Agent and (ii) the Company shall have delivered to the
Administrative Agent an assignment agreement duly executed by the administrative
agent (if such administrative agent is an Affiliate of the Company or the
Portfolio Manager) in respect of such Portfolio Investment, naming the
Administrative Agent as assignee, within (x) with respect to any Portfolio
Investment owned by the Company on the Amendment Date, 15 Business Days of the
Amendment Date or (y) with respect to any other Portfolio Investment, 15
Business Days of the acquisition thereof.

 

The following capitalized terms used in this Schedule 3 shall have the meanings
set forth below:

 

“Eligible Jurisdictions” means Canada and the United States.

 

“Letter of Credit” means a facility whereby (i) a fronting bank (“LOC Agent
Bank”) issues or will issue a letter of credit (“LC”) for or on behalf of a
borrower pursuant to an underlying instrument, (ii) if the LC is drawn upon, and
the borrower does not reimburse the LOC Agent Bank, the lender/participant is
obligated to fund its portion of the facility and (iii) the LOC Agent Bank
passes on (in whole or in part) the fees and any other amounts it receives for
providing the LC to the lender/participant.

 

“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities.

 

“Synthetic Security” means a security or swap transaction, other than a
participation interest or a letter of credit, that has payments associated with
either payments of interest on and/or principal of a reference obligation or the
credit performance of a reference obligation.

 

“Zero-Coupon Security” means any debt security that by its terms (a) does not
bear interest for all or part of the remaining period that it is outstanding or
(b) pays interest only at its stated maturity.

 



 - 2 - 

 

 

SCHEDULE 4

 

Concentration Limitations

 

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

1.Not more than 5% of the Collateral Principal Amount may constitute the funded
principal amount and Unfunded Exposure Amount, collateralized or
uncollateralized, of Portfolio Investments issued by a single obligor and its
Affiliates; provided that, the funded principal amount and Unfunded Exposure
Amount, collateralized or uncollateralized, of Portfolio Investments issued by
three obligors and their Affiliates may constitute up to 7% of the Collateral
Principal Amount. Notwithstanding the foregoing, no obligor shall deemed an
Affiliate of any person solely because they are under the control of the same
private equity sponsor or similar sponsor or because such obligor is owned by a
common holding company with an obligor of another obligation so long as the
collateral securing such loans is not common.

 

2.Not less than 5572% of the Collateral Principal Amount may consist of cash,
Eligible Investments representing Principal Proceeds and the funded principal
amount of Senior Secured Loans.

 

3.Not more than 15% of the Collateral Principal Amount may consist of the funded
principal amount of Portfolio Investments whose obligors are organized in
Canada.

 

4.Not more than 20% of the Collateral Principal Amount may consist of the funded
principal amount of obligations of obligors with an EBITDA of less than
U.S.$10,000,000 for cash flow loans, or with receivable assets of less than
U.S.$85,000,000 for asset based loans.

 

5.Not more than 18% of the Collateral Principal Amount may consist of the funded
principal amount of Portfolio Investments that are issued by obligors that
belong to the same Moody’s Industry Classification; provided that the funded
principal amount of Portfolio Investments that are issued by obligors that
belong to any two Moody’s Industry Classifications (with one of the two
exceptions being granted exclusively to the Services: Business classification)
may constitute up to 25% of the Collateral Principal Amount. As used herein,
“Moody’'s Industry Classifications” means the industry classifications set forth
in Schedule 6 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager (with the consent of the Administrative Agent)
if Moody’s publishes revised industry classifications.

 

6.The Unfunded Exposure Amount, collateralized or uncollateralized, shall not
exceed 10% of the Collateral Principal Amount.

 



 

 

 

SCHEDULE 5

 

Initial Portfolio Investments

 



 

 

 

SCHEDULE 6

 

Moody’s Industry Classifications Industry
Code Description 1 Aerospace & Defense 2 Automotive 3 Banking, Finance,
Insurance & Real Estate 4 Beverage, Food & Tobacco 5 Capital Equipment 6
Chemicals, Plastics & Rubber 7 Construction & Building 8 Consumer
goods:  Durable 9 Consumer goods:  Non-durable 10 Containers, Packaging & Glass
11 Energy:  Electricity 12 Energy:  Oil & Gas 13 Environmental Industries 14
Forest Products & Paper 15 Healthcare & Pharmaceuticals 16 High Tech Industries
17 Hotel, Gaming & Leisure 18 Media:  Advertising, Printing & Publishing 19
Media:  Broadcasting & Subscription 20 Media:  Diversified & Production 21
Metals & Mining 22 Retail 23 Services:  Business 24 Services:  Consumer 25
Sovereign & Public Finance 26 Telecommunications 27 Transportation:  Cargo 28
Transportation:  Consumer 29 Utilities:  Electric 30 Utilities:  Oil & Gas 31
Utilities:  Water 32 Wholesale

 



 

 

 

EXHIBIT A

 

Form of Request for Advance

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

DE_Custom_Business

Attention: Nick Rapak

Email: de_custom_business@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

 

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

 

cc:

 

Citibank, N.A., as Collateral Agent

 

Virtus Group LP, as Collateral Administrator

 

Ladies and Gentlemen:

 

Reference is hereby made to the Loan Agreement, dated as of December 23, 2015
(as amended and restated as of June 27, 2016, as amended October 14, 2016, as
amended and restated as of June 29, 2017, as further amended and restated as of
May 15, 2018 and as further amended from time to time, the “Agreement”), among
WhiteHorse Finance Credit I, LLC, as borrower (the “Company”), JPMorgan Chase
Bank, National Association, as administrative agent (the “Administrative
Agent”), WhiteHorse Finance, Inc., as portfolio manager (the “Portfolio
Manager”), the financing providers party thereto, and the collateral agent and
securities intermediary party thereto. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given such terms in
the Agreement.

 

Pursuant to the Agreement, you are hereby notified of the following:

 

(1)         The Company hereby requests an Advance under Section 2.03 of the
Agreement to be funded on [____________].

 

 

 

  

(2)         The aggregate amount of the Advance requested hereby is
U.S.$[_________].1

 

(3)         The proposed purchases (if any) relating to this request are as
follows:

 

Security   Par   Price   Purchased Interest (if any)                            

 

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

  Very truly yours,       WhiteHorse Finance Credit I, LLC       By:  WhiteHorse
Finance, Inc., as Portfolio Manager         By                  Name:     Title:
 

 



 





1 Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s), the Borrowing Base Test is satisfied.



 



 - 2 - 

